EXHIBIT 10.1






U.S. $2,200,000,000
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
Dated as of August 30, 2019, among
PPG INDUSTRIES, INC.
as Borrower
and
THE OTHER BORROWERS PARTY HERETO
and
THE INITIAL LENDERS NAMED HEREIN
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
BNP PARIBAS,
CITIBANK, N.A.,
MUFG BANK, LTD. and
PNC BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
and
JPMORGAN CHASE BANK, N.A.,
BNP PARIBAS SECURITIES CORP.,
CITIBANK, N.A.,
MUFG BANK, LTD. and
PNC CAPITAL MARKETS LLC
as Co-Lead Arrangers and Co-Bookrunners
and
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
BANCO SANTANDER, S.A., NEW YORK BRANCH,
BANK OF AMERICA, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK AG NEW YORK BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, NATIONAL ASSOCIATION,
INTESA SAOPAOLO S.P.A., NEW YORK BRANCH,
MIZUHO BANK, LTD.,
SOCIETE GENERALE,
SUMITOMO MITSUI BANKING CORPORATION,
TD BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01. Certain Defined Terms
1
SECTION 1.02. Computation of Time Periods
14
SECTION 1.03. Accounting Terms
14
SECTION 1.04. Interest Rates; LIBOR Notification
15
SECTION 1.05. Divisions
15
 
 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
16
SECTION 2.01. The Revolving Credit Advances
16
SECTION 2.02. Making the Revolving Credit Advances
16
SECTION 2.03. Fees
17
SECTION 2.04. Optional Termination, Reduction, Increase or Extension of the
Commitments
18
SECTION 2.05. Repayment
20
SECTION 2.06. Interest on Revolving Credit Advances
20
SECTION 2.07. Interest Rate Determination
21
SECTION 2.08. Optional Conversion of Revolving Credit Advances
23
SECTION 2.09. Prepayments of Revolving Credit Advances
23
SECTION 2.10. Increased Costs
23
SECTION 2.11. Illegality
24
SECTION 2.12. Payments and Computations
24
SECTION 2.13. Taxes
26
SECTION 2.14. Sharing of Payments, Etc.
28
SECTION 2.15. Evidence of Debt
28
SECTION 2.16. Use of Proceeds
29
SECTION 2.17. Letters of Credit
29
SECTION 2.18. Defaulting Lenders
32
 
 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
33
SECTION 3.01. Conditions Precedent
33
SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary
35
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing or Letter
of Credit Issuance
36
SECTION 3.04. Determinations Under Section 3.01
37
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
37
SECTION 4.01. Representations and Warranties of PPG
37
 
 
ARTICLE V COVENANTS OF THE BORROWERS
39
SECTION 5.01. Affirmative Covenants
39
SECTION 5.02. Negative Covenants
41





--------------------------------------------------------------------------------




ARTICLE VI EVENTS OF DEFAULT
43
SECTION 6.01. Events of Default
43
 
 
ARTICLE VII GUARANTY
45
SECTION 7.01. Guaranty
45
SECTION 7.02. Guaranty Absolute
45
SECTION 7.03. Waivers and Acknowledgments
46
SECTION 7.04. Subrogation
47
SECTION 7.05. Subordination
47
SECTION 7.06. Continuing Guaranty; Assignments
48
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
48
SECTION 8.01. Authorization and Action
48
SECTION 8.02. Administrative Agent’s Reliance, Etc.
49
SECTION 8.03. JPMCB and Affiliates
49
SECTION 8.04. Lender Credit Decision
49
SECTION 8.05. Indemnification
49
SECTION 8.06. Successor Administrative Agent
50
SECTION 8.07. Other Agents
50
SECTION 8.08. Certain ERISA Matters
50
 
 
ARTICLE IX MISCELLANEOUS
51
SECTION 9.01. Amendments, Etc.
51
SECTION 9.02. Notices, Etc.
52
SECTION 9.03. No Waiver; Remedies
53
SECTION 9.04. Costs and Expenses
53
SECTION 9.05. Right of Set‑off
54
SECTION 9.06. Binding Effect
54
SECTION 9.07. Assignments and Participations
54
SECTION 9.08. Confidentiality
57
SECTION 9.09. Governing Law
57
SECTION 9.10. Execution in Counterparts
58
SECTION 9.11. Judgment
58
SECTION 9.12. Jurisdiction, Etc.
58
SECTION 9.13. Substitution of Currency
59
SECTION 9.14. Designated Subsidiaries
59
SECTION 9.15. Waiver of Jury Trial
60
SECTION 9.16. USA PATRIOT ACT
60
SECTION 9.17. No Fiduciary Duty
60
SECTION 9.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
60
SECTION 9.19. Acknowledgement Regarding Any Supported QFCs
61
SECTION 9.20. Effect of Amendment and Restatement
61



ii

--------------------------------------------------------------------------------




Schedules
 
 
 
 
 
Schedule I
-
List of Pre-Approved Designated Subsidiaries
Schedule 2.01
-
Commitments
 
 
 
Exhibits
 
 
 
 
 
Exhibit A
 -
Form of Note
Exhibit B-1
 -
Form of Notice of Revolving Credit Borrowing
Exhibit B-2
 -
Form of Designation of Existing Letters of Credit
Exhibit C
 -
Form of Assignment and Acceptance
Exhibit D
 -
Form of Designation Letter
Exhibit E-1
 -
Form of Opinion of Counsel for PPG
Exhibit E-2
 -
Form of Opinion of K&L Gates LLP
Exhibit E-3
 -
Form of Opinion of Special Counsel for a Designated Subsidiary



iii

--------------------------------------------------------------------------------





AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT


Dated as of August 30, 2019


This agreement is among PPG INDUSTRIES, INC., a Pennsylvania corporation
(“PPG”), each Subsidiary of PPG who becomes a borrower hereunder pursuant to
Section 9.14 (collectively with PPG, the “Borrowers” and each, a “Borrower”) the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent for the Lenders, MUFG BANK, LTD. (“MUFG”),
BNP PARIBAS, CITIBANK, N.A. and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
syndication agents, and JPMORGAN CHASE BANK, N.A., MUFG, BNP PARIBAS SECURITIES
CORP., CITIBANK, N.A. (“Citi”) and PNC CAPITAL MARKETS LLC, as co-lead arrangers
and co-bookrunners.
WHEREAS, PPG, the Administrative Agent and the lenders party thereto (the
“Existing Lenders”) entered into a Five Year Credit Agreement dated as of
December 18, 2015 (as amended, supplemented or otherwise modified, and as in
effect immediately before giving effect to, the amendment and restatement
thereof contemplated hereby to occur on and as of the Effective Date, the
“Existing Credit Agreement”);
WHEREAS, PPG has requested that the Existing Lenders, the other Lenders party
hereto and the Administrative Agent, as applicable, agree to amend and restate
the Existing Credit Agreement in its entirety pursuant to this Agreement, and
the Existing Lenders, the other Lenders party hereto and the Administrative
Agent are willing to do so, on the terms and subject to the conditions contained
herein;
WHEREAS, JPMCB and the other Lenders party hereto constitute the Administrative
Agent and the Lenders, as applicable, under (and each as defined in) the
Existing Credit Agreement immediately prior to the Effective Date for purposes
of Section 9.01 of the Existing Credit Agreement and have consented to such
amendment and restatement of the Existing Credit Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall, upon the satisfaction of the
conditions precedent specified in Section 3.01 on the Effective Date, be amended
and restated in its entirety to read as follows:

ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Additional Commitment Lender” means (a) a Lender or (b) any other Person, in
each case that agrees to provide a Commitment or (in the case of a Lender)
agrees to increase the amount of its Commitment, in each case pursuant to
Section 2.04(b) or 2.04(c), with the consent of the Administrative Agent and
each Issuing Lender (such consent in each case not to be unreasonably withheld).
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a Revolving Credit Advance.




1

--------------------------------------------------------------------------------




“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained by the Administrative Agent at
JPMCB at its office at 500 Stanton Christiana Road, Ops Building 2, 3rd Floor,
Newark, Delaware 19713-2107, Account No. 9008113381H0612, ABA 021000021,
Attention: Loan & Agency Group or (b) such other account of the Administrative
Agent as is designated in writing from time to time by the Administrative Agent
to the Borrowers and the Lenders for such purpose.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of such Borrower’s Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to any Advance made or to be
made by any Lender to any Borrower, any domestic or foreign branch or Affiliate
of such Lender selected by such Lender at its option to make such Advance;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Advance in accordance with the terms of this
Agreement.
“Applicable Margin” means (a) in the case of Base Rate Advances, a rate per
annum equal to the Applicable Margin for a Eurocurrency Rate Advance under
clause (b) of this definition minus 1% (but in no event less than zero) and (b)
in the case of Eurocurrency Rate Advances, a rate per annum equal to the
Applicable Rate.
“Applicable Rate” shall be determined for any date by reference to the Public
Debt Rating in effect on such date as set forth below:
Public Debt Rating
S&P/Moody’s
Commitment Fee
Applicable Rate
≥ A+/A1
0.060%
0.750%
A/A2
0.070%
0.875%
A-/A3
0.090%
1.000%
BBB+/Baa1
0.110%
1.125%
≤BBB/Baa2
0.125%
1.250%



“Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., MUFG Bank, Ltd., BNP Paribas
Securities Corp., Citi and PNC Capital Markets LLC, each in its capacity as a
co-lead arranger and co-bookrunner hereunder.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and PPG, PPG’s consent not to be unreasonably withheld or
delayed.
“ASU 2016-02” has the meaning specified in Section 1.03.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.




2

--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or the exercise of control over such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm its obligations
hereunder.
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(h)
or 6.01(i) or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the rate set forth in clause (a)
of the definition of “Eurocurrency Rate” that would apply to a one-month
Interest Period starting on such day plus 1% and (c) the Federal Funds Rate for
such day plus 1/2 of 1%; provided that the Base Rate shall in no case be less
than zero. Any change in the Base Rate due to a change in the Prime Rate, the
Eurocurrency Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Eurocurrency
Rate or the Federal Funds Rate, as the case may be.
“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.06(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” has the meaning specified in the introductory paragraph hereof.
“Borrowing” means a Revolving Credit Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London (or, in
the case of an Advance denominated in Euro, on which TARGET is open).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Change in Law” the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption or taking effect of any law,




3

--------------------------------------------------------------------------------




rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the compliance by any Lender or any
Issuing Lender (or, for purposes of Section 2.10(b), by any lending office of
such Lender or by any Person controlling such Lender or such Issuing Lender, if
any) with any request, rule, guideline or directive (whether or not having the
force of law) of any central bank or other Governmental Authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority made or issued after such date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Citi” has the meaning specified in the introductory paragraph hereof.
“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule 2.01 hereto or (b) if such Lender has entered
into any Assignment and Acceptance, the Dollar amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d), as such amount may be terminated, reduced, increased or
extended pursuant to Section 2.04.
“Confidential Information” means any and all information and data of PPG and any
of PPG’s Subsidiaries that is furnished or otherwise becomes known to any
Issuing Lender, the Administrative Agent or any Lender, but does not include any
such information that is or becomes generally available to the public (other
than as a result of the disclosure thereof by any Issuing Lender, the
Administrative Agent or any Lender, or any successor or assignee thereof) or
that is or becomes available to such Issuing Lender, the Administrative Agent or
such Lender from a source other than PPG that is under no duty or obligation to
keep such information or data confidential.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Subsidiaries” means the subsidiaries of PPG whose accounts are
Consolidated with the accounts of PPG in PPG’s Consolidated financial statements
prepared in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07, 2.08 or 2.11.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.19.
“Credit Party” means the Administrative Agent, any Issuing Lender or any Lender.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.




4

--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances, unless such Lender has notified the Administrative Agent in writing
within such period that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (ii) fund any
portion of its participations in Letters of Credit or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is a result of such Lender’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified PPG or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or an Issuing
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such requesting party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.
“Designated Subsidiary” means any Wholly-owned Restricted Subsidiary designated
after the date of this Agreement for borrowing privileges hereunder pursuant to
Section 9.14.
“Designation of Existing Letter of Credit” has the meaning specified in Section
2.17(l).
“Designation Letter” means a letter entered into by a Designated Subsidiary, PPG
and the Administrative Agent, in substantially the form of Exhibit D hereto,
pursuant to which such Designated Subsidiary shall become a Borrower hereunder
in accordance with Section 9.14.
“Disclosed Matters” means the actions, suits and proceedings disclosed or
otherwise described in PPG’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2018 or Quarterly Report on Form 10-Q for the three-month
period ended June 30, 2019.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person approved by (a) the Administrative Agent,
(b) each Issuing Lender, and (c) unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with Section
9.07 or unless such Person is a Lender, an Affiliate of the assigning Lender or
an Approved Fund, PPG, each such approval referred to in clauses (a), (b) and
(c) above not to be unreasonably withheld or delayed; provided, however, that
(i) if PPG does not respond to a request to consent for any such approval
required by it on or




5

--------------------------------------------------------------------------------




before the fifth Business Day following such request, it shall be deemed to have
granted such approval and (ii) none of PPG, any Affiliate of PPG, any Defaulting
Lender or any natural person (or any holding company, investment vehicle trust
for, or owned and operated for the primary benefit of, a natural person) shall
qualify as an Eligible Assignee.
“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.
“Equivalent” in Dollars of Euro on any date means the equivalent in Dollars of
Euro determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars for Euro in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in Euro of Dollars means the equivalent in Euro
of Dollars determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Euro for Dollars in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which PPG is a member and which is treated as a single
employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any Eurocurrency Rate Advance denominated
in Euro for any Interest Period, the rate per annum equal to the Euro interbank
offered rate as administered by the Banking Federation of the European Union (or
any other Person that takes over the administration of such rate) for a period
equal in length to such Interest Period as displayed on page EURIBOR01 of the
Reuters screen that displays such rate at approximately 11:00 A.M. (London time)
two Business Days prior to the commencement of such Interest Period (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion) with
a term equivalent to such Interest Period. If the EURIBO Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Euro” and the “€” sign each means the lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in EMU Legislation.
“Eurocurrency Rate” means (a) with respect to any Interest Period for
Eurocurrency Rate Advances denominated in Dollars, an interest rate per annum
equal to the rate per annum obtained by dividing (i) the LIBO Rate for such
Interest Period by (ii) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period and (b) with respect to any Interest
Period for Eurocurrency Rate Advances denominated in Euro, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the EURIBO Rate for
such Interest Period by (ii) a percentage equal to 100% minus the Eurocurrency
Rate Reserve Percentage for such Interest Period.
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or Euro that bears interest as provided in Section 2.06(a)(iii).
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentage (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Eurocurrency Rate, for
eurocurrency funding (currently referred




6

--------------------------------------------------------------------------------




to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Advances shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Eurocurrency
Rate Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Events of Default” has the meaning specified in Section 6.01.
“Existing Credit Agreement” has the meaning specified in the preamble hereof.
“Existing Letter of Credit” has the meaning specified in Section 2.17(l).
“Extended Commitment” has the meaning specified in Section 2.04(c).
“Extended Termination Date” means the First Extended Termination Date and the
Second Extended Termination Date.
“Extending Lender” has the meaning specified in Section 2.04(c).
“Extension” has the meaning specified in Section 2.04(c).
“Extension Effective Date” has the meaning specified in Section 2.04(c).
“Extension Request” has the meaning specified in Section 2.04(c).
“Existing Lender” has the meaning specified in the preamble hereof.
“Federal Bankruptcy Code” has the meaning specified in Section 2.17(k).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“First Extended Termination Date” means the date that is one year after the
Original Termination Date (or, if such date is not a Business Day, the
immediately preceding Business Day).
“First Extension Lender” means a Lender that is an Extending Lender in respect
of the first Extension Request made pursuant to Section 2.04(c) and that, if a
second Extension Request has been made pursuant to Section 2.04(c), is not a
Second Extension Lender.
“Funded Debt” means all Indebtedness for money borrowed which by its terms
matures at or is extendable or renewable at the option of the obligor to a date
more than twelve months after the date of the creation of such Indebtedness.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative




7

--------------------------------------------------------------------------------




powers or functions of or pertaining to government (including any supra-national
bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 9.07(h).
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing any Indebtedness of any other Person, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, to purchase or pay such Indebtedness or to purchase any security for
the payment of such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Incumbent Board” has the meaning specified in Section 6.01(g).
“Indebtedness” of any Person at any time means, without duplication, (a) all
obligations for money borrowed or raised, all obligations (other than accounts
payable and other similar items arising in the ordinary course of business) for
the deferred payment of the purchase price of property, and all Capital Lease
Obligations of such Person and (b) all Guarantees by such Person.
“Information Memorandum” means the information memorandum dated August 2019 used
by the Arrangers in connection with the syndication of the Commitments.
“Initial Lenders” has the meaning specified in the introductory paragraph
hereof.
“Interest Period” means, initially, for each Eurocurrency Rate Advance
comprising part of the same Revolving Credit Borrowing, the period commencing on
the date of such Eurocurrency Rate Advance or the date of the Conversion of any
Base Rate Advance into such Eurocurrency Rate Advance and ending on the last day
of the period selected by the applicable Borrower pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, and subject to clause (c) of this
definition, nine months as the applicable Borrower may select upon notice
received by the Administrative Agent not later than (i) in the case of
Eurocurrency Rate Advances denominated in Dollars, 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period
and (ii) in the case of Eurocurrency Rate Advances denominated in Euro,
11:00 A.M. (London time) on the third Business Day prior to the first day of
such Interest Period, provided, however, that:
(a)    such Borrower may not select any Interest Period that ends after the
Original Termination Date; provided that if there are Extended Commitments at
any time, such Borrower may select an Interest Period that ends after the
Original Termination Date but not after the Extended Termination Date, provided
that the terms set forth in Section 2.04(c) are satisfied with respect to the
Extension;
(b)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;
(c)    in the case of any such Revolving Credit Borrowing, such Borrower shall
not be entitled to select an Interest Period having a duration of nine months
unless, by (i) in the case of Eurocurrency Rate Advances denominated in Dollars,
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period and (ii) in the case of Eurocurrency Rate Advances
denominated in Euro, 2:00 P.M. (London time) on the third Business Day prior to
the first day of such Interest Period, each Lender notifies the Administrative
Agent that such Lender will be providing funding for such Revolving Credit
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided




8

--------------------------------------------------------------------------------




that, if any or all of the Lenders object to the requested duration of such
Interest Period, the duration of the Interest Period for such Revolving Credit
Borrowing shall be one, two, three or six months, as specified by the Borrower
requesting such Revolving Credit Borrowing in the applicable Notice of Revolving
Credit Borrowing as the desired alternative to an Interest Period of nine
months;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Issuing Lender” means JPMCB, MUFG, BNP Paribas, Citi and PNC, each in its
capacity as an issuer of one or more Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.17(j), in each case so long
as such Person shall remain an Issuing Lender hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Lender, in which case the term “Issuing Lender” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“JPMCB” has the meaning specified in the introductory paragraph hereof.
“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“LIBO Rate” means, with respect to any Eurocurrency Rate Advance denominated in
Dollars for any Interest Period, the rate per annum equal to the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate at approximately 11:00 A.M. (New York
time) two Business Days prior to the commencement of such Interest Period (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) with a term equivalent to such




9

--------------------------------------------------------------------------------




Interest Period. If the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means, collectively, this Agreement, the Notes and the Letter
of Credit Documents.
“Margin Stock” shall have the meaning given such term under Regulation U of the
Board as from time to time in effect, including all official interpretations
thereunder or thereof.
“Material Adverse Effect” means a materially adverse effect on the business,
assets, operations or financial condition of PPG and its Subsidiaries, taken as
a whole, or a material impairment of the ability of PPG to perform any of its
obligations under this Agreement or any of the other Loan Documents to which it
is or will be a party.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” has the meaning specified in the introductory paragraph hereof.
“Non-Extending Lender” means a Lender that has not extended its Termination Date
pursuant to Section 2.04(c).
“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“Original Termination Date” means August 30, 2024 (or, if such date is not a
Business Day, the immediately preceding Business Day).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant Register” has the meaning specified in Section 9.07(e).
“PATRIOT Act” has the meaning set forth in Section 9.16.
“Payment Office” means, for Euro, such office of JPMCB as shall be from time to
time selected by the Administrative Agent and notified by the Administrative
Agent to the Borrowers and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code which is maintained for employees of
PPG or any ERISA Affiliate.
“PNC” has the meaning specified in the introductory paragraph hereof.
“Post Petition Interest” has the meaning specified in Section 7.05(b).




10

--------------------------------------------------------------------------------




“PPG” has the meaning specified in the introductory paragraph hereof.
“Pre-Approved Designated Subsidiary” means each of the Subsidiaries of PPG
listed on Schedule I hereto.
“Primary Currency” has the meaning specified in Section 9.11(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Pro Rata Share” means, with respect to any Lender, the proportion represented
by a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate of the Commitments; provided that in the
case of Section 2.18 when a Defaulting Lender shall exist, “Pro Rata Share”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Pro Rata Shares shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.
“Protesting Lender” has the meaning specified in Section 9.14(a).
“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either of S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long‑term senior unsecured debt issued by PPG. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set as if the Public
Debt Rating were BBB-/Baa3; (c) if the ratings established by S&P and Moody’s
shall fall within different levels, the Applicable Margin shall be based upon
(i) if such different levels differ by only one level, the higher rating and
(ii) if such different levels differ by more than one level, the level
immediately below the higher rating; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.19.
“Register” has the meaning specified in Section 9.07(d).
“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue
Code).
“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the then aggregate unpaid principal amount (based on the Equivalent in Dollars
at such time) of the Revolving Credit Advances owing to Lenders plus the
aggregate amount of the LC Exposure, or, if no such principal amount and/or LC
Exposure is then outstanding, Lenders having more than 50% of the Commitments;
provided that the Revolving Credit Advances, LC Exposure and Commitments of any
Defaulting Lenders shall be excluded for purposes of calculating Required
Lenders.




11

--------------------------------------------------------------------------------




“Restricted Subsidiary” means:
(a)    any Subsidiary of PPG other than
(i)    a Subsidiary substantially all of the physical properties of which are
located, or substantially all of the business of which is carried on, outside
the United States of America (“United States of America” shall not include the
territories and possessions thereof), or
(ii)    a Subsidiary the primary business of which consists of purchasing
accounts receivable and/or making loans secured by accounts receivable or
inventories and/or making investments in real estate or providing services
directly related thereto, or which is otherwise primarily engaged in the
business of a finance or real estate investment company, or
(iii)    a Subsidiary the primary business of which consists of leasing
equipment, machinery, vehicles, rolling stock and other articles for use in the
business of PPG, or
(iv)    a Subsidiary the stock of which is held primarily for the purpose of
securing the investment of PPG in such Subsidiary, while the management of such
Subsidiary is accumulating funds for the purchase of such stock pursuant to
written contract, and
(b)    any Subsidiary specified in clauses (i) through (iv) of paragraph (a)
above which at the time of determination shall be designated a Restricted
Subsidiary pursuant to designation by the board of directors of PPG as follows:
PPG may by a resolution adopted by its board of directors designate any
Restricted Subsidiary to be an Unrestricted Subsidiary, provided that in the
opinion of the board of directors of PPG it does not own a manufacturing or
research property, plant or facility which is of material importance to the
business of PPG and its Restricted Subsidiaries taken as a whole, and may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary. PPG may by
a resolution adopted by its board of directors designate a newly acquired or
formed Subsidiary to be an Unrestricted Subsidiary, provided such designation
takes place within 90 days of such acquisition or formation.
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000 and, in respect of Revolving Credit
Advances denominated in Euro, €10,000,000.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 and, in respect of Revolving Credit
Advances denominated in Euro, €1,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Credit
Advances and its LC Exposure at such time.


“S&P” means Standard & Poor’s, a division of McGraw Hill Financial Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions administered or
enforced by any Sanctions Authority (at the time of this Agreement, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).






12

--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any Executive
Order issued by the President of the United States or any Person listed in any
publicly available Sanctions-related list of designated Persons maintained by
any Sanctions Authority, (b) any Person organized or resident in any Sanctioned
Country or (c) any Person 50% or more owned or controlled by any Person or two
or more Persons described in the foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.  


“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury and the U.S.
Department of State, (b) the United Kingdom, including Her Majesty’s Treasury,
(c) the United Nations Security Council, (d) the European Union, (e) Canada or
(f) any other national or supra-national governmental authority that administers
or enforces economic sanctions with jurisdiction over any Borrower or any of
such Borrower’s Subsidiaries.


“Second Extended Termination Date” means the date that is one year after the
First Extended Termination Date (or, if such date is not a Business Day, the
immediately preceding Business Day).
“Second Extension Lender” means a Lender that is an Extending Lender in respect
of the second Extension Request made pursuant to Section 2.04(c).
“SPC” has the meaning specified in Section 9.07(h).
“Secured Debt” means Indebtedness for money borrowed if such Indebtedness is
secured by a mortgage, pledge, lien, security interest or encumbrance on any of
the manufacturing or research property, plant or facilities of PPG or any
Restricted Subsidiary (but not including a property determined not to be a
principal property of PPG or a Restricted Subsidiary by the board of directors
of PPG in its discretion) or on any shares of stock or indebtedness of any
Restricted Subsidiary.
“Shareholders’ Interest” means as of any particular time, the aggregate of
equity capital and surplus of PPG and its Consolidated Subsidiaries, after
deducting the cost of the shares of PPG held in PPG’s treasury (i.e., shares
which had been previously issued and outstanding but have been reacquired and
are presently held by PPG), as shown on a consolidated balance sheet of PPG and
its Consolidated Subsidiaries, prepared in accordance with GAAP, as of the end
of the latest fiscal year ended prior to such determination.
“Subordinated Obligations” has the meaning specified in Section 7.05.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Supported QFC” has the meaning assigned to it in Section 9.19.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” and “Other Taxes” have the respective meanings specified in
Section 2.13.




13

--------------------------------------------------------------------------------




“Termination Date” means as to any Lender the earlier of (a)(i) if (x) there has
been no extension of the Termination Date pursuant to Section 2.04(c) or (y) if
such Lender is a Non-Extending Lender, the Original Termination Date, (ii) if
there have been one or more extensions of the Termination Date pursuant to
Section 2.04(c) and (x) such Lender is a First Extension Lender, the First
Extended Termination Date, or (y) such Lender is a Second Extension Lender, the
Second Extended Termination Date and (b) the date of termination in whole of the
Commitments pursuant to Section 2.04 or 6.01. Each reference herein to a
Termination Date that is not qualified by reference to any Lender or Tranche
shall be deemed to refer to any Termination Date.
“Total Capitalization” means, as at any date, with respect to PPG and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) Total Indebtedness as at such date
plus (b) the amount that should be set forth on the consolidated balance sheet
of PPG and its Consolidated Subsidiaries prepared as at such date opposite the
caption “Total Shareholders’ Equity” (or the equivalent caption), excluding the
amount reported in the financial statements as “Accumulated Other Comprehensive
Income (Loss)” related to “Pension and Other Postretirement Benefit
Adjustments”.
“Total Indebtedness” means, as at any date, the total amount of Indebtedness of
PPG and its Consolidated Subsidiaries on such date, determined on a consolidated
basis without duplication in accordance with GAAP.
“Tranche” means, at any time, each group of Commitments that has a different
Termination Date at such time.
“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.
“Unrestricted Subsidiary” means any Subsidiary of PPG which is not a Restricted
Subsidiary.
“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances made by such Lender and
outstanding at such time and (ii) such Lender’s LC Exposure at such time.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Wholly-owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by PPG or by one or
more Wholly-owned Restricted Subsidiaries, or by PPG in conjunction with one or
more Wholly-owned Restricted Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America consistent with those applied in the
preparation of the audited financial statements referred to in Section 4.01(c)
(“GAAP”).




14

--------------------------------------------------------------------------------




Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 or Accounting
Standards Update No 2015-03 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as capital lease obligations (and therefore not as Indebtedness for
purposes of this Agreement).
Notwithstanding anything to the contrary contained in this Section 1.03 or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“ASU 2016-02”), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a finance lease or a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 15, 2015, such
lease shall not be considered a finance lease or a capital lease, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

SECTION 1.04. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Rate Advances and Base Rate Advances is determined by reference to
the LIBO Rate or the EURIBOR Rate, as the case may be, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Rate Advances. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.07(b) of this
Agreement, such Section 2.07(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.07, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Rate Advances is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or “EURIBOR Rate” with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.07(b), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or the EURIBOR Rate, as the case may be,
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

SECTION 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.




15

--------------------------------------------------------------------------------





ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date denominated in Dollars or
Euro in an aggregate amount (based in respect of any Revolving Credit Advances
to be denominated in Euro by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Revolving Credit
Borrowing) not to exceed at any time outstanding such Lender’s Unused
Commitment. Each Revolving Credit Borrowing shall be in an amount not less than
the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple
in excess thereof (provided that a Base Rate Advance may be in an aggregate
amount equal to the amount necessary to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.17(f)) and shall consist of Revolving
Credit Advances of the same Type and in the same currency made on the same day
by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, the Borrowers may borrow under this Section
2.01, prepay pursuant to Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 11:00 A.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in Euro, or (z) 1:00 P.M. (New York City time) on the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by the applicable Borrower to
the Administrative Agent, which shall give to each Lender prompt notice thereof
by telecopier. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Revolving Credit Advance.
Each Lender shall, before 2:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in Euro,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower that requested such Revolving Credit
Advance to an account of such Borrower maintained with the Administrative Agent
at the Administrative Agent’s address referred to in Section 9.02 or at the
applicable Payment Office, as the case may be, and designated by such Borrower
in the applicable Notice of Revolving Credit Borrowing; provided, however, that
a portion of such funds in an amount equal to the aggregate principal amount of
any Base Rate Advances made to finance the reimbursement of an LC Disbursement
as provided in Section 2.17(f) shall be remitted by the Administrative Agent to
the relevant Issuing Lender.
(b)    [Reserved].
(c)    Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.07 or 2.11 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than six separate Revolving Credit Borrowings.
(d)    Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower giving such Notice. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit




16

--------------------------------------------------------------------------------




Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower giving such Notice shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.
(e)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Revolving Credit Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Revolving Credit Borrowing, in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of a Borrower,
the higher of (A) the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (B) the cost of funds
incurred by the Administrative Agent in respect of such amount and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the Overnight Eurocurrency Rate in the case of
Advances denominated in Euro. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.
(f)    The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. Fees. (a) Commitment Fee. PPG agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee on the average daily
unused amount of such Lender’s Commitment during the period from the Effective
Date in the case of each Initial Lender and from the effective date specified in
the Assignment and Acceptance pursuant to which it became a Lender in the case
of each other Lender to the earlier of the date the Commitments terminate and
the Termination Date at a rate per annum determined in accordance with the table
set forth in the definition of “Applicable Rate”. Accrued commitment fees shall
be payable in arrears quarterly on the last day of each March, June, September
and December and on the earlier of the date the Commitments terminate and the
Termination Date, commencing on the Effective Date.
(b)    Administrative Agent’s Fees. PPG shall pay to the Administrative Agent
for its own account such fees as may from time to time be agreed between PPG and
the Administrative Agent.
(c)    Letter of Credit Fees. Each Borrower agrees to pay to the Administrative
Agent for account of each Lender a participation fee with respect to its
participation in each Letter of Credit issued for the account of such Borrower,
which shall accrue on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
relating to such Letter of Credit at a rate per annum equal to the Applicable
Margin that would be in effect for a Eurocurrency Rate Advance made on the date
such Letter of Credit is issued subject, if such Letter of Credit is outstanding
for more than three months, to readjustment at the end at each successive
three-month period by reference to the Applicable Margin that would be in effect
for a Eurocurrency Rate Advance Loan made at the time of such readjustment.
Participation fees shall be payable to each Lender during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure. In addition, each Borrower agrees to pay to the applicable
Issuing Lender a fronting fee, as well as such Issuing Lender’s standard fees
with respect to the




17

--------------------------------------------------------------------------------




issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of such Borrower or processing of drawings thereunder, as previously
agreed between PPG and such Issuing Lender. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Lender pursuant to this Section 2.03(c) shall be payable within 10 days
after receipt by PPG of written demand therefor.

SECTION 2.04. Optional Termination, Reduction, Increase or Extension of the
Commitments. (a)  Termination or Reduction. PPG shall have the right, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the respective Commitments of the
Lenders, provided that (i) each partial reduction shall be in the aggregate
amount of not less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and (ii) PPG shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, any Lender’s Revolving Credit Exposure would exceed its
Commitment.
(b)    Increase. PPG shall have the right from time to time to increase the
aggregate Commitments hereunder by an aggregate amount not exceeding
$750,000,000 by causing one or more Additional Commitment Lenders (which may
include any existing Lender) to provide a (or, in the case of an existing
Lender, to increase its) Commitment (each such increase, an “Commitment
Increase”), provided that (i) no Lender shall have any obligation hereunder to
become an Additional Commitment Lender and any election to do so shall be in the
sole discretion of each Lender (and any Lender that does not advise PPG of its
election to become an Additional Commitment Lender hereunder shall be deemed to
have rejected such request) and (ii) each Commitment Increase shall be in an
aggregate amount for all Additional Commitment Lenders of at least $25,000,000.
Each such Additional Commitment Lender, each Issuing Lender, and each Borrower
shall enter into an agreement in form and substance satisfactory to PPG, the
Administrative Agent and each Issuing Lender pursuant to which each Additional
Commitment Lender shall, as of the effective date of such Commitment Increase
(which shall be a Business Day and, unless the Administrative Agent otherwise
agrees, a day on which no issuance, amendment, renewal or extension of any
Letter of Credit is scheduled to occur), provide a Commitment (or, if any such
Additional Commitment Lender is an existing Lender, increase its Commitment) in
the amount specified therein and (if not an existing Lender) become a Lender
hereunder. Notwithstanding the foregoing, no Commitment Increase pursuant to
this Section shall be effective unless:
(i)    PPG shall have given the Administrative Agent notice of any such increase
at least three Business Days prior to the relevant effective date of such
Commitment Increase;
(ii)    no Default shall have occurred and be continuing on such effective date;
and
(iii)    each of the representations and warranties of each Borrower contained
in this Agreement shall be true on and as of such effective date with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
Each notice under clause (i) above shall be deemed to constitute a
representation and warranty by the Borrowers as to the matters specified in
clauses (ii) and (iii) above. On the effective date of each Commitment Increase,
PPG shall simultaneously (i) prepay in full the outstanding Revolving Credit
Advances (if any) held by the Lenders immediately prior to giving effect to the
relevant Commitment Increase (which prepayment may be made with the proceeds of
new Revolving Credit Advances under the following clause (ii)), (ii) if PPG
shall have so requested in accordance with this Agreement, borrow new Revolving
Credit Advances from all Lenders (including, if applicable, any new Lenders)
such that, after giving effect thereto, the Revolving Credit Advances are held
ratably by the Lenders in accordance with their respective Commitments (after
giving effect to such Commitment Increase) and (iii) pay to the Lenders the
amounts, if any, payable under Section 9.04(c).
(c)    Extension of Termination Date. (i) The Borrowers may, by notice to the
Administrative Agent (which shall promptly notify each Issuing Lender and the
Lenders) not more than 60 days and not less than 30 days




18

--------------------------------------------------------------------------------




prior to each anniversary of the Effective Date (or if such anniversary date is
not a Business Day, the Business Day next succeeding such anniversary) (such
anniversary of the Effective Date, the “Extension Effective Date”), request (an
“Extension Request”) that each Lender extend its Termination Date for an
additional one year; provided that no more than two Extension Requests may be
requested during the life of the facility. Each Lender, acting in its sole
discretion, shall, by notice to the Borrowers and the Administrative Agent given
not later than the 20th day (or such later day as shall be acceptable to the
Borrowers) following the date of the Extension Request, advise the Borrowers and
the Administrative Agent whether or not such Lender agrees to such extension;
provided that any Lender that does not so advise the Borrowers shall be deemed
to have rejected such Extension Request. The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.


(ii)    With respect to any Extension Request, the Borrowers shall have the
right, at any time on or prior to, or at any time following, the related
Extension Effective Date, unless an Event of Default shall have occurred and be
continuing, to replace any Lender that rejected or was deemed to reject such
Extension Request with, and otherwise add to this Agreement, one or more
Additional Commitment Lenders (which may include any existing Lender). Each
Additional Commitment Lender shall enter into an agreement with the Borrowers
and the Administrative Agent, in form and substance satisfactory to the
Borrowers and the Administrative Agent, pursuant to which such Additional
Commitment Lender shall, effective as of the related Extension Effective Date
(or, if such replacement occurs thereafter, as of the relevant effective date of
such replacement), provide a (or, in the case of an existing Lender, increase
its) Commitment hereunder in the amount specified therein and (if not then an
existing Lender) become a Lender hereunder.
(iii)    If, in connection with an Extension Request, Lenders (including any
Additional Commitment Lenders) shall have agreed to extend more than 50% of the
aggregate Commitments (such extending Lenders and extending Additional
Commitment Lenders, collectively the “Extending Lenders” with respect to such
Extension Request) then, effective as of the related Extension Effective Date,
the Termination Date for each such Extending Lender shall be the related
Extended Termination Date and (if not then an existing Lender) each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided that such extension of the Termination Date (the
“Extension”) shall not be effective with respect to any Lender unless as of the
related Extension Effective Date the following terms are satisfied:
(A) no Default shall have occurred and be continuing;
(B) the representations and warranties set forth in Article III shall be true
and correct on and as of such Extension Effective Date as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date);
(C) except as to the Termination Date with respect thereto, the Commitment of
any Extending Lender, and the related outstandings, shall be a Commitment (or
related outstandings, as the case may be) having the same terms (including
collateral, if any) as the original Commitments (and related outstandings);
provided that, subject to the provisions of Section 2.05(b) and Section 2.17(c),
to the extent dealing with Letters of Credit which mature or expire after the
applicable Termination Date when there exist more than one Tranche of
Commitments, all Letters of Credit shall be participated in on a pro rata basis
by all Lenders in accordance with their Pro Rata Share (and, except as provided
in Section 2.05(b) and Section 2.17(c), without giving effect to changes thereto
on the applicable Termination Date, with respect to Letters of Credit
theretofore incurred or issued) and all borrowings under Commitments and
repayments thereunder shall be made on a pro rata basis (except for repayments
required upon the applicable Termination Date of a Tranche of Commitments);
(D) all documentation in respect of such Extension shall be consistent with the
terms of this Section 2.04(c);
(E) the Administrative Agent shall have received a certificate of the chief
financial officer of PPG stating that the conditions with respect to the
Extension have been satisfied;




19

--------------------------------------------------------------------------------




(F) the Administrative Agent shall have received such evidence of the authority
of the Borrowers to effect the Extension as it may reasonably request; and
(G) all amounts payable hereunder to any Lender that is being replaced by an
Additional Commitment Lender in connection with such Extension shall have been
paid in full. Upon the effectiveness of the Extension, the Administrative Agent
shall record the relevant information in the Register and give prompt notice of
such Extension to the Borrowers and the Lenders.
(iv)    In connection with an Extension, the Borrowers shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.04(c).
(v)    No consent of any parties to this Agreement shall be required to
effectuate an Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to its Commitments (or a portion thereof) as
contemplated above and (B) the consent of the Administrative Agent and each
Issuing Lender (which consents referred to in this Clause (B) shall not be
unreasonably withheld). The Lenders hereby consent to the transactions
contemplated by this Section 2.04(c) (including, for the avoidance of doubt,
payment of any interest or fees in respect of any extended Commitments on such
terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.03, 2.05,
2.06, 2.12 and 2.14) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.04(c).
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement with the Borrowers (in consultation with the
Lenders) as may be necessary in order to establish a new Tranche in respect of
any extended Commitments and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with such new tranche, in each case on terms consistent
with this Section 2.04(c) and the Extension Request.
(vi)    Notwithstanding anything herein to the contrary, (A) no Lender shall
have any obligation to participate in or agree to an Extension and any election
to do so shall be in the sole discretion of each Lender and (B) with respect to
any Lender that rejected or was deemed to reject any Extension Request, the
Termination Date for such Lender shall remain unchanged (and the Commitment of
such Lender (including its obligation in respect of any participation in respect
of any Letter of Credit) shall terminate, the Advances made by such Lender to
any Borrower hereunder shall mature and be payable by such Borrower, and all
other amounts owing to such Lender hereunder shall be payable, on such date).
(vii)    Any Issuing Lender may resign by notice to the Administrative Agent,
the Lenders and the Borrowers on or before the applicable Extension Effective
Date following the related Extension Request, and any such resignation shall
become effective on the Termination Date in effect before giving effect to any
extension thereof as a result of such Extension Request; provided that such
Issuing Lender shall not be required to issue, amend, extend or renew any Letter
of Credit if after giving effect thereto the such Letter of Credit would expire
after the date that is five Business Days prior to the Original Termination
Date.

SECTION 2.05. Repayment. (a) Revolving Credit Advances. Each Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of its Revolving Credit Advances
then outstanding.
(b)    [Reserved].

SECTION 2.06. Interest on Revolving Credit Advances. (a)  Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance owing to each Lender by such Borrower from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:




20

--------------------------------------------------------------------------------




(i)    Base Rate Advances. During such periods as such Revolving Credit Advance
is a Base Rate Advance, a rate per annum equal at all times to the sum of
(x) the Base Rate in effect from time to time plus (y) the Applicable Margin in
respect of Base Rate Advances in effect from time to time payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.
(ii)    [Reserved].
(iii)    Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in respect of Eurocurrency Rate Advances
in effect from time to time payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months, from the
first day of such Interest Period and on the date such Eurocurrency Rate Advance
shall be Converted or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Administrative Agent may, and upon
the request of the Required Lenders shall, require each Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Revolving Credit
Advance owing to each Lender by such Borrower, payable in arrears on the dates
referred to in clause (a) above, at a rate per annum equal at all times to 1%
per annum above the rate per annum required to be paid on such Advance pursuant
to clause (a) above and (ii) to the fullest extent permitted by law, the amount
of any interest, fee or other amount payable hereunder by such Borrower that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that, following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder upon demand.

SECTION 2.07. Interest Rate Determination. (a) If, with respect to any
Eurocurrency Rate Advances, the Required Lenders notify the Administrative Agent
that (i)  adequate and reasonable means do not exist for ascertaining the
applicable Eurocurrency Rate, as applicable (including because the applicable
screen rate is not available or published on a current basis) or (ii) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Lenders,
whereupon (A) the applicable Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
Euro, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances
and (B) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist; provided that, if the
circumstances set forth in clause (ii) above are applicable to Eurocurrency Rate
Advances for Euro, the applicable Borrower may elect, by notice to the
Administrative Agent and the Lenders, to continue such Advances in Euro for a
period of not longer than 30 days, which Advances shall bear interest at a rate
per annum equal to the Applicable Margin in respect of Eurocurrency Rate
Advances plus, for each Lender, the cost to such Lender (expressed as a rate per
annum) of funding its Eurocurrency Rate Advances by whatever means it reasonably
determines to be appropriate. Each Lender shall certify its cost of funds for
each Interest Period to the Administrative Agent and the applicable Borrower as
soon as practicable (but in any event not later than ten Business Days after the
first day of such period).
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Applicable Eurocurrency Rate has
made a public statement that the administrator of the Applicable Eurocurrency
Rate is insolvent (and there is no successor administrator that will continue
publication of the Applicable




21

--------------------------------------------------------------------------------




Eurocurrency Rate), (x) the administrator of the Applicable Eurocurrency Rate
has made a public statement identifying a specific date after which the
Applicable Eurocurrency Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of Applicable Eurocurrency Rate), (y) the supervisor for the
administrator of the Applicable Eurocurrency Rate has made a public statement
identifying a specific date after which the Applicable Eurocurrency Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Applicable Eurocurrency Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Applicable Eurocurrency Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans denominated
in the applicable currency in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date that a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.07(b), only to
the extent the Applicable Eurocurrency Rate for the applicable currency and such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency Rate
Advance shall be ineffective and (y) if any Borrowing Request requests a
Eurocurrency Rate Advance, such Borrowing shall be made as a Base Rate Advance;
provided that (A) the applicable Borrower will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in Euro, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances.
(c)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in Euro, be exchanged into an Equivalent amount of Dollars and Convert into Base
Rate Advances.
(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than the Revolving
Credit Borrowing Minimum, such Advances shall automatically, in the case of
Eurocurrency Rate Advances denominated in Dollars, Convert into Base Rate
Advances or, in the case of Eurocurrency Rate Advances denominated in Euro, be
exchanged into an Equivalent amount of Dollars and Convert into Base Rate
Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Advances are denominated in Dollars, be Converted into Base
Rate Advances and (B) if such Eurocurrency Rate Advances are denominated in
Euro, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended; provided that the
applicable Borrower may elect, by notice to the Administrative Agent and the
Lenders within one Business Day of such Event of Default, to continue such
Advances in Euro, whereupon the Administrative Agent may require that each such
Eurocurrency Rate Advances shall bear interest at the Overnight Eurocurrency
Rate for a period of three Business Days and thereafter, such Eurocurrency Rate
Advance shall be exchanged for an Equivalent amount of Dollars and be Converted
into Base Rate Advances.




22

--------------------------------------------------------------------------------





SECTION 2.08. Optional Conversion of Revolving Credit Advances. Any Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.07 and
2.11, Convert all Revolving Credit Advances made to it denominated in Dollars of
one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.01 and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Dollar denominated Revolving Credit
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.

SECTION 2.09. Prepayments of Revolving Credit Advances. (a)  Optional. Any
Borrower may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Revolving Credit
Advances comprising part of the same Revolving Credit Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount not less than the Revolving
Credit Borrowing Minimum, or a Revolving Credit Borrowing Multiple, in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, the applicable Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c).
(b)    Mandatory. (i) If, on any date, the Administrative Agent notifies the
Borrowers that, on any interest payment date, the sum of (A) the aggregate
principal amount of all Advances denominated in Dollars then outstanding plus
(B) the Equivalent in Dollars (determined on the third Business Day prior to
such interest payment date) of the aggregate principal amount of all Advances
denominated in Euro then outstanding plus (C) the LC Exposure then outstanding
exceeds 105% of the aggregate Commitments of the Lenders on such date, the
Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, subject to the proviso to this sentence set
forth below, prepay the outstanding principal amount of any Advances owing by
the Borrowers in an aggregate amount sufficient to reduce such sum to an amount
not to exceed 100% of the aggregate Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided that, if the aggregate
principal amount of Base Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Base
Rate Advances then outstanding shall be deferred until the last day of the
Interest Period of the outstanding Eurocurrency Rate Advances, in an aggregate
amount equal to the excess of such required prepayment. The Administrative Agent
shall give prompt notice of any prepayment required under this Section 2.09(b)
to the Borrowers and the Lenders, and shall provide prompt notice to the
Borrowers of any such notice of required prepayment received by it from any
Lender.
(ii)    Each prepayment made pursuant to this Section 2.09(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c).

SECTION 2.10. Increased Costs. (a) If, due to any Change in Law, there shall be
any increase in the cost to any Lender or Issuing Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances or participating in,
issuing or maintaining any Letter of Credit (excluding for purposes of this
Section 2.10 any such increased costs resulting from (1) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (2) changes in the basis of taxation
of overall net income or overall gross income by the United States of America or
by




23

--------------------------------------------------------------------------------




the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then each Borrower shall from time to time, upon demand by such Lender
or Issuing Lender (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender or Issuing Lender
additional amounts sufficient to compensate such Lender or Issuing Lender for
such increased cost. A certificate as to the amount of such increased cost,
submitted to the applicable Borrower and the Administrative Agent by such Lender
or Issuing Lender, shall be conclusive and binding for all purposes, absent
manifest error.
(b)    If any Lender or Issuing Lender determines that Change in Law affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or Issuing Lender or any Person controlling such
Lender or Issuing Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s or Issuing Lender’s
commitment to lend, or to participate in, or issue or maintain any Letter of
Credit, hereunder and other commitments of this type, then, upon demand by such
Lender or Issuing Lender (with a copy of such demand to the Administrative
Agent), each Borrower shall pay to the Administrative Agent for the account of
such Lender or Issuing Lender, from time to time as specified by such Lender or
Issuing Lender, additional amounts sufficient to compensate such Lender or
Issuing Lender or such Person in the light of such circumstances, to the extent
that such Lender or Issuing Lender reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Lender’s or
Issuing Lender’s commitment to lend, or to participate in, or issue or maintain
any Letter of Credit hereunder. A certificate as to such amounts submitted to
the Borrowers and the Administrative Agent by such Lender or Issuing Lender
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Applicable Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances or to fund or maintain
Eurocurrency Rate Advances hereunder, (a)(i) each such Eurocurrency Rate Advance
denominated in Dollars as the case may be, will automatically, upon such demand,
be Converted into a Base Rate Advance or an Advance that bears interest at the
rate set forth in Section 2.06(a)(i), and (ii) each such Eurocurrency Rate
Advance denominated in Euro as the case may be, will automatically, upon such
demand, be exchanged into an Equivalent amount of Dollars and be Converted into
a Base Rate Advance, and (b) the obligation of the Lenders to make Eurocurrency
Rate Advances or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.12. Payments and Computations. (a) Except to the extent otherwise
provided for in Section 2.17 with respect to the reimbursement of LC
Disbursements and interest thereon (i) the Borrowers shall make each payment
hereunder, without counterclaim or set-off, with respect to principal of,
interest on, and other amounts relating to, Advances denominated in Dollars, or
reimbursement of LC Disbursements, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Administrative Agent at the
applicable Agent’s Account in same day funds, (ii) the Borrowers shall make each
payment hereunder, without counterclaim or set-off, with respect to principal
of, interest on, and other amounts relating to, Advances denominated in Euro,
not later than 11:00 A.M. (London time) on the day when due in Euro to the
Administrative Agent, by deposit of such funds to the applicable Agent’s Account
in same day funds, and (iii) the Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or reimbursement of LC Disbursements, or commitment fees and
participation fees ratably (other than amounts payable pursuant to Section 2.03,
2.10, 2.13 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder and under the other
Loan Documents in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.




24

--------------------------------------------------------------------------------




(b)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.
(c)    All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, all computations of interest based on the Eurocurrency Rate, Overnight
Eurocurrency Rate or the Federal Funds Rate and of commitment fees,
participation fees and fronting fees pursuant to Section 2.03 shall be made by
the Administrative Agent on the basis of a year of 360 days (or, in each case of
Advances denominated in Euro where market practice differs, in accordance with
market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(d)    Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, commitment fee,
participation fee or fronting fee, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(e)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
or under the other Loan Documents that such Borrower will not make such payment
in full, the Administrative Agent may assume that such Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender or Issuing Lender on such due date an amount equal to the amount then due
such Lender or Issuing Lender. If and to the extent such Borrower shall not have
so made such payment in full to the Administrative Agent, each Lender or Issuing
Lender, as the case may be, shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender or Issuing Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender or Issuing Lender until the date such Lender or Issuing Lender repays
such amount to the Administrative Agent, at (i) the Federal Funds Rate in the
case of Advances denominated in Dollars or (ii) the cost of funds incurred by
the Administrative Agent in respect of such amount in the case of Advances
denominated in Euro.
(f)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement or any of the other Loan Documents in currencies other than the
currency or currencies required to enable the Administrative Agent to distribute
funds to the Lenders or the Issuing Lenders in accordance with the terms of this
Section 2.12, the Administrative Agent shall be entitled to convert or exchange
such funds into the required currencies, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.12; provided that each Borrower and each of the Lenders and
Issuing Lenders hereby agree that the Administrative Agent shall not be liable
or responsible for any loss, cost or expense suffered by such Borrower, such
Lender or Issuing Lender as a result of any conversion or exchange of currencies
affected pursuant to this Section 2.12(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange unless such loss,
cost or expense or such failure is the result of fraudulent acts or omissions,
gross negligence or willful misconduct of the Administrative Agent; and
provided, further, that each Borrower, jointly and severally with each other
Borrower, agrees to indemnify the Administrative Agent, each Issuing Lender and
each Lender, and hold the Administrative Agent, each Issuing Lender and each
Lender harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.12(f) except to the extent such losses, costs or
expenses arose as a result of fraudulent acts or omissions, gross negligence or
willful misconduct of the Administrative Agent.
(g)    If, and for so long as, any Defaulting Lender shall fail to make any
payment required to be made by it pursuant to Section 2.02(b), 2.02(e), 2.12(e),
2.17(e) or (f), or 9.04(b), the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the




25

--------------------------------------------------------------------------------




Administrative Agent for the account of such Lender under this Agreement for the
benefit of the Administrative Agent or the Issuing Lenders to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.13. Taxes. (a) Any and all payments by or on behalf of each Borrower
to or for the account of any Lender, any Issuing Lender or the Administrative
Agent hereunder or under any of the other Loan Documents shall be made, in
accordance with Section 2.12 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, assessments, fees, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, each Issuing Lender and the Administrative Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender, such
Issuing Lender or the Administrative Agent (as the case may be) is organized or
any political subdivision thereof and, in the case of each Lender, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non‑excluded taxes, levies, imposts,
deductions, assessments, fees, charges, withholdings and liabilities in respect
of payments hereunder or under any of the other Loan Documents being hereinafter
referred to as “Taxes”). If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any of the other
Loan Documents or any other documents to be delivered hereunder or thereunder to
any Lender, any Issuing Lender or the Administrative Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Lender, such Issuing Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
(b)    In addition, the Borrowers shall be jointly and severally liable for the
payment of and shall pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any of the other Loan Documents or any other
documents to be delivered hereunder or thereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or any of the other Loan Documents or any other documents to be
delivered hereunder or thereunder (hereinafter referred to as “Other Taxes”).
(c)    The Borrowers shall jointly and severally indemnify each Lender, each
Issuing Lender and the Administrative Agent for and hold it harmless against the
full amount of Taxes or Other Taxes (including, without limitation, taxes of any
kind imposed or asserted by any jurisdiction on amounts payable under this
Section 2.13) imposed on or paid by such Lender, such Issuing Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuing Lender or the Administrative Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to any Borrower by such Lender, such Issuing Lender or the
Administrative Agent shall be conclusive absent manifest error.
(d)    Within 30 days after the date of any payment of Taxes, the Borrowers
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or any other documents
to be delivered hereunder by or on behalf of any Borrower through an account or
branch outside the United States or by or on behalf of any Borrower by a payor
that is not a United States person, if the applicable Borrower determines that
no Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e) below, the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.




26

--------------------------------------------------------------------------------




(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrowers (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Administrative Agent and the Borrowers with two
original Internal Revenue Service forms W-8BEN or W-8BEN-E, as applicable, or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. Without limiting any of the above, if any Lender would be entitled
to claim, with respect to a payment from any Borrower that is a United States
person, as defined by Section 7701(a)(30) of the Internal Revenue Code, or that
is otherwise a United States-source payment, the benefits of the exemption from
United States withholding tax for portfolio interest under section 881(c) of the
Internal Revenue Code, such Lender shall also deliver a certificate to the
effect that such Lender is not (A) a “bank” within the meaning of section 881
(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of PPG
within the meaning of section 881 (c)(3)(B) of the Internal Revenue Code, or (C)
a “controlled foreign corporation” described in section 881 (c)(3)(C) of the
Internal Revenue Code. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the Effective
Date by Internal Revenue Service form W-8BEN or W-8BEN-E, as applicable, or
W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrowers and shall not be obligated to include
in such form or document such confidential information.
(f)    For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.13(e) (other than if such failure is due to a Change in Law occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided, or if such form otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or (c) with respect to Taxes imposed by the United States
of America solely by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Administrative Agent as may
be necessary for the Administrative Agent to comply with its obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. “FATCA” means Sections 1471 through 1474 of the Internal Revenue
Code, as amended, (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
(h)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so),




27

--------------------------------------------------------------------------------




(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(e) relating to the maintenance of a Participant
Register and (iii) any taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Revolving Credit Advances owing to it or
participations in LC Disbursements (other than pursuant to Section 2.10, 2.13 or
9.04(c)) in excess of its ratable share of payments on account of the Revolving
Credit Advances or participations in LC Disbursements obtained by all the
Lenders holding such Advances, such Lender shall forthwith purchase from the
other Lenders such participations in the Revolving Credit Advances owing to them
or participations in LC Disbursements as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set‑off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender.
(b)    The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from each Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from any Borrower hereunder and each
Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
applicable Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.




28

--------------------------------------------------------------------------------





SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of PPG and its Subsidiaries. The Letters of Credit shall be available
(and each Borrower agrees that it shall use such Letters of Credit) for general
corporate purposes of PPG and its Subsidiaries. Each Borrower agrees that it
shall use the Letters of Credit and apply the proceeds of the Advances in
compliance with all applicable laws.

SECTION 2.17. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, in addition to the Advances provided for in
Section 2.01, each Borrower may request an Issuing Lender to issue, at any time
and from time to time prior to the Termination Date, Letters of Credit
denominated in Dollars for its own account in such form as is acceptable to the
relevant Issuing Lender in its reasonable determination. Each Letter of Credit
issued hereunder shall be in a minimum face amount of $1,000,000. Letters of
Credit issued hereunder shall constitute utilization of the Commitments.
Notwithstanding anything herein to the contrary, no Issuing Lender shall have
any obligation hereunder to issue any Letter of Credit the proceeds of which
would be made available to any Person (i) to fund any activity or business of or
with any Sanctioned Person or in any Sanctioned Country or (ii) in any manner
that would result in a violation of any Sanctions by any party to this
Agreement.
(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the applicable Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Lender) to the Issuing Lender that is
selected by it a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the relevant Issuing Lender, the applicable Borrower
also shall submit a letter of credit application on such Issuing Lender’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the applicable Borrower to, or entered into by the
applicable Borrower with, an Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure of each Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section) shall not exceed $20,000,000;
provided that any Issuing Lender may, but shall not be obligated to, increase or
decrease its maximum LC Exposure upon request of PPG; provided, further, that
the aggregate LC Exposure of all Issuing Lenders at any time shall not exceed
$300,000,000, (ii) the sum of the total LC Exposures plus the aggregate
principal amount of outstanding Advances shall not exceed the total Commitments
and (iii) if at such time there are Commitments that will remain in effect after
the occurrence of a Termination Date, the total LC Exposure of the Issuing
Lenders (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to this Section 2.17) with
respect to Letters of Credit that have an expiry date after such Termination
Date does not exceed the aggregate amount of such Commitments.
If there is more than one Tranche in effect at any time and, upon a Termination
Date there are outstanding Letters of Credit, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to this Section 2.17) under (and ratably
participated in by the Lenders pursuant to) the Commitments of the Tranche or
Tranches that will remain in effect after the occurrence of such Termination
Date (it being understood that the participations therein of the Lenders whose
Commitment termination on such Termination Date shall be correspondingly
released) and, to the extent necessary, each Borrower shall prepay outstanding
Revolving Credit Advances attributable to it pursuant to Section 2.09 on such
Termination Date in an amount sufficient to permit the reallocation of the LC
Exposure relating to such outstanding Letters of Credit contemplated hereby.




29

--------------------------------------------------------------------------------




(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the earliest Termination Date then in effect; provided
that, if there are Commitments that will remain in effect after the occurrence
of such Termination Date, a Letter of Credit may expire after the date specified
in clause (ii) above (but in no event later than five Business Days prior to the
latest Extended Termination Date), provided that (x) the date of issuance of
such Letter of Credit occurs after such Termination Date, or (y) on the date of
(and after giving effect to) such issuance, the condition set forth in
Section 2.17(c)(iii) shall be satisfied.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the relevant Issuing Lender, such Lender’s Pro Rata Share of each
LC Disbursement made by such Issuing Lender promptly upon the request of such
Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the applicable Borrower or at any time after
any reimbursement payment is required to be refunded to the applicable Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.02 with respect to Advances made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower pursuant to the next following paragraph, the Administrative Agent
shall distribute such payment to the relevant Issuing Lender or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Lender for any LC Disbursement shall not constitute an Advance and
shall not relieve the applicable Borrower of its obligation to reimburse such
LC Disbursement.
(f)    Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the applicable
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 A.M., New York City time, or (ii) the Business Day immediately
following the day that the applicable Borrower receives such notice, if such
notice is not received prior to such time, provided that, if such
LC Disbursement is not less than $1,000,000, the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.01 that such payment be financed with a Base Rate Advance in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Advance.
If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the applicable Borrower in respect thereof and such
Lender’s Pro Rata Share thereof.
(g)    Obligations Absolute. Each Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or




30

--------------------------------------------------------------------------------




other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit, and (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of any Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Lenders, any of their
Affiliates or any of their respective directors, officers, employees, agents and
advisors, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by any Issuing
Lender or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of an Issuing Lender; provided that the foregoing shall not be
construed to excuse any Issuing Lender from liability to any Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any such Borrower that are caused by an Issuing
Lender’s fraudulent acts or omissions, gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:
(i) an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii) an Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(h)    Disbursement Procedures. The relevant Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. Such Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrowers by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse such Issuing Lender and the
Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If an Issuing Lender shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Advances;
provided that, if the applicable Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.06(b) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the relevant Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the relevant Issuing Lender shall be for account of such
Lender to the extent of such payment.




31

--------------------------------------------------------------------------------




(j)    Replacement of an Issuing Lender. An Issuing Lender may be replaced at
any time by written agreement between PPG, the Administrative Agent, such
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Lender.
At the time any such replacement shall become effective, PPG shall pay all
unpaid fees accrued for account of such replaced Issuing Lender pursuant to
Section 2.03(c). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to include such successor or any previous
Issuing Lender, or such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(k)    Cash Collateralization. If an Event of Default shall occur and be
continuing and the Borrowers receive notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Advances has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall immediately, ratably on the basis of the LC Exposure
attributable to each Borrower, deposit into an account established and
maintained on the books and records of the Administrative Agent, which account
may be a “securities account” (within the meaning of Section 8‑501 of the
Uniform Commercial Code as in effect in the State of New York), in the name of
the Administrative Agent and for the benefit of the Lenders, an amount in cash
equal to 105% of the LC Exposure as of such date; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under Title 11, U.S. Code (the “Federal Bankruptcy
Code”). Such deposit shall be held by the Administrative Agent as collateral for
the LC Exposure under this Agreement, and for this purpose the Borrowers hereby
grant a security interest to the Administrative Agent for the benefit of the
Lenders in such collateral account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.
(l)    Existing Letter of Credit. Any letter of credit that has been issued
under the Existing Credit Agreement by an Issuing Lender hereunder and that is
designated as a “Letter of Credit” hereunder by PPG in a notice to the
Administrative Agent (a “Designation of Existing Letter of Credit”) in
substantially the form of Exhibit B-2 hereto, on the Effective Date (each such
letter of credit being hereinafter referred to as an “Existing Letter of
Credit”) shall, on the Effective Date, become a Letter of Credit of such Issuing
Lender hereunder.

SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees pursuant to Section 2.03(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;
(b)    the Unused Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.01); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (A) no Event of Default has occurred and
is continuing, (B) the sum of all non-Defaulting Lenders’ Unused Commitments
plus such Defaulting Lender’s Exposure does not exceed the total of




32

--------------------------------------------------------------------------------




all non-Defaulting Lenders’ Commitments and (B) the amount so to be allocated to
each non-Defaulting Lender does not exceed such Lender’s Unused Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the ratable benefit of
each relevant Issuing Lender only such Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.17(k) for so long as such LC Exposure is outstanding;
(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.03(a) and Section 2.03(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable on a pro rata
basis to each relevant Issuing Lender until and except to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Lenders shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.18(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the Effective Date and for so long as such event
shall continue or (ii) an Issuing Lender has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Lender shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, PPG and each Issuing Lender each
reasonably determines that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the
Advances of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Advances in accordance with its
Pro Rata Share.

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent. The amendment and restatement of the
Existing Credit Agreement and the agreement of the Lenders to make Advances and
of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the first date (the “Effective Date”) occurring on or prior
September 15,




33

--------------------------------------------------------------------------------




2019 on which the execution requirements specified in Section 9.06 and the
following conditions precedent have been satisfied:
(a)    There shall have occurred no material adverse change in the business,
assets, operations or condition, financial or otherwise, of PPG and its
Subsidiaries taken as a whole since December 31, 2018.
(b)    Except for the Disclosed Matters, there shall exist no action, suit,
investigation, litigation or proceeding affecting PPG or any of its Subsidiaries
pending or threatened before any court, governmental agency or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.
(c)    Nothing shall have come to the attention of the Lenders during the course
of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders and the Issuing Lenders shall have been given such access to the
management, records, books of account, contracts and properties of PPG and its
Subsidiaries as they shall have reasonably requested.
(d)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(e)    PPG shall have notified the Administrative Agent in writing as to the
proposed Effective Date.
(f)    PPG shall have paid all accrued fees and expenses of the Administrative
Agent, the Issuing Lenders, the Lenders and the Arrangers (including the accrued
fees and expenses of counsel to the Administrative Agent) payable on or prior to
the Effective Date to the extent and as previously agreed in writing.
(g)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender and
Issuing Lender a certificate signed by a duly authorized officer of PPG, dated
the Effective Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(h)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent and (except for the Notes) in
sufficient copies for each Lender:
(i)    The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.15.
(ii)    Certified copies of the resolutions of the Executive Committee of PPG
approving this Agreement and the other Loan Documents, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the other Loan Documents.




34

--------------------------------------------------------------------------------




(iii)    A certificate of the Secretary or an Assistant Secretary of PPG
certifying the names and true signatures of the officers of PPG authorized to
sign this Agreement and the other Loan Documents and the other documents to be
delivered hereunder or thereunder.
(iv)    Favorable opinions of Anne Foulkes, Esquire and K&L Gates LLP, counsel
for PPG, substantially in the forms of Exhibit E-1 and Exhibit E-2 hereto,
respectively, and as to such other matters as any Lender through the
Administrative Agent may reasonably request.
(v)    A favorable opinion of Milbank LLP, counsel for the Administrative Agent,
in form and substance satisfactory to the Administrative Agent.
(vi)    Written evidence (which may include telecopy transmission of a signed
signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement.
(i)    (i) The Administrative Agent, the Arrangers and the Lenders shall have
received, at least three Business Days prior to the Effective Date, all
documentation and other information about the Borrowers as shall have been
reasonably requested by the Administrative Agent, the Arrangers or the Lenders
that they shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act and (ii) to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, any Lender
that has requested, in a written notice to the Borrower at least 10 days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).
(j)    Any outstanding principal, accrued interest, accrued commitment fees and
letter of credit fees and other amounts owing under the Existing Credit
Agreement shall have been paid in full as of the Effective Date. The Existing
Lenders hereby waive any requirement to deliver prior notice of any prepayment
or termination of existing commitments under the Existing Credit Agreement.

SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary. The obligation of each Lender to make an initial Advance to each
Designated Subsidiary, and of the Issuing Lenders to issue, amend, extend or
renew any Letter of Credit for the account of each Designated Subsidiary,
following its designation as a Borrower hereunder pursuant to Section 9.14 on
the occasion of the initial Borrowing thereby, or such issuance, amendment,
extension or renewal of a Letter of Credit for the account thereof, is subject
to the prior or simultaneous occurrence of the Effective Date and the
Administrative Agent’s receipt not less than five Business Days before the date
of such initial Borrowing, or such issuance, amendment, extension or renewal of
a Letter of Credit, of each of the following, in form and substance reasonably
satisfactory to the Administrative Agent and dated such date:
(a)    The Designation Letter of such Designated Subsidiary, in substantially
the form of Exhibit D hereto.
(b)    A Note of such Designated Subsidiary to the extent requested pursuant to
Section 2.15.
(c)    A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying (A)
appropriate resolutions of the board of directors (or persons performing similar
functions) of such Designated Subsidiary approving this Agreement and its Notes,
and all documents evidencing other necessary corporate (or equivalent) action
and governmental approvals, if any, with respect to this Agreement and its Notes
(copies of which shall be attached thereto), (B) copies of the by-laws (or the
equivalent thereof) of such Designated Subsidiary (copies of which shall be
attached thereto) and (C) the names and true signatures of the officers of such
Designated Subsidiary authorized to sign the Designation Letter of such
Designated Subsidiary and its Notes and the other documents to be delivered by
such Designated Subsidiary hereunder.




35

--------------------------------------------------------------------------------




(d)    A copy of the charter or articles (or other similar organizational
document) of such Designated Subsidiary, certified (as of a date reasonably near
the date of such Borrowing) as being a true and complete copy thereof by the
Secretary of State (or other appropriate Governmental Authority) of the
jurisdiction of organization of such Designated Subsidiary or, if such
certificate is not provided in the jurisdiction of organization of such
Designated Subsidiary, certified (as of a date reasonably near the date of such
Borrowing) as being a true and complete copy thereof by a duly authorized
officer of such Designated Subsidiary.
(e)     A copy of a certificate of the Secretary of State (or other appropriate
Governmental Authority) of the jurisdiction of organization of such Designated
Subsidiary, dated reasonably near the date of such Borrowing, certifying
that such Designated Subsidiary is duly organized and in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its organization.
(f)    A certificate signed by a duly authorized officer of such Designated
Subsidiary, dated as of the date of such Borrowing, certifying that such
Designated Subsidiary has obtained all authorizations, consents, approvals
(including, without limitation, exchange control approvals) and licenses of any
Governmental Authority or other third party necessary for such Designated
Subsidiary to execute and deliver its Designation Letter and its Notes and to
perform its obligations under this Agreement or any of its Notes.
(g)    A favorable opinion of counsel for such Designated Subsidiary reasonably
acceptable to the Administrative Agent, dated the date of such Borrowing, in
substantially the form of Exhibit E-3 hereto (subject to the assumptions,
qualifications and limitations customary for legal opinions in the jurisdiction
for which such opinion is delivered), and addressing such other matters as any
Lender through the Administrative Agent may reasonably request.
(h)    Such other documents, opinions and other information as any Lender or
Issuing Lender, through the Administrative Agent, may reasonably request.
(i)    The Administrative Agent and the Lenders shall have received, at least
five Business Days prior to the making of an initial Advance to a Designated
Subsidiary, all documentation and other information about such Designated
Subsidiary as shall have been reasonably requested by the Administrative Agent
or the Lenders that they have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act and the
Beneficial Ownership Regulation.

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing or Letter
of Credit Issuance. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, and the obligation of the Issuing Lenders to issue,
amend, extend or renew any Letter of Credit, shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, as applicable, (a) the following statements shall be true (and
each of the giving of the applicable Notice of Revolving Credit Borrowing and
the acceptance by any Borrower of the proceeds of such Revolving Credit
Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit shall constitute a representation and warranty by such Borrower that on
the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, as applicable, such statements are true):
(i)    the representations and warranties contained in Section 4.01 (except the
representations and warranties set forth in subsection (h)(i) thereof and in
subsection (l) thereof) (and, if such Revolving Credit Borrowing, issuance,
amendment, extension or renewal of a Letter of Credit, as the case may be, shall
have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Letter,
other than the representations and warranties set forth in paragraph 6(i) of
such Designation Letter) are correct on and as of such date, before and after
giving effect to such Revolving Credit Borrowing, issuance, amendment, extension
or renewal of a Letter of Credit, as the case may be, and to the application of
the proceeds therefrom, as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
and




36

--------------------------------------------------------------------------------




(ii)    no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, issuance, amendment, extension or renewal of a
Letter of Credit, as the case may be, or from the application of the proceeds
therefrom, that constitutes a Default;
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
PPG, by notice to the Lenders, designates as the proposed Effective Date,
specifying such Lender’s objection thereto. The Administrative Agent shall
promptly notify the Lenders and PPG in writing of the occurrence of the
Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of PPG. PPG represents and warrants
as follows:
(a)    It is a corporation validly existing and in good standing under the laws
of the Commonwealth of Pennsylvania, with all requisite corporate authority to
own its properties and to carry on the business in which it is engaged; and it
is duly qualified to transact the business in which it is engaged and is in good
standing (to the extent such concept is recognized) in those jurisdictions in
which the real or personal property owned or leased or the business conducted by
it are material to its operations, except where failure to so qualify would not
have a Material Adverse Effect.
(b)    It has the corporate power and authority to execute, deliver and perform
this Agreement, to make the Borrowings provided for herein, to execute and
deliver each of the other Loan Documents to which it is a party and to perform
its obligations under each of the other Loan Documents to which it is a party;
and all such action has been duly authorized by all necessary corporate
proceedings on its part.
(c) The audited consolidated balance sheets and related consolidated statements
of income, shareholders’ equity, comprehensive income and cash flows contained
in PPG’s Annual Report on Form 10-K for the fiscal year ended December 31, 2018
have been prepared in accordance with GAAP and present fairly, in all material
respects, the financial position of PPG and its Consolidated Subsidiaries as of
December 31, 2018 and 2017 and the results of operations and cash flows of PPG
and its Consolidated Subsidiaries for each of the three fiscal years ending on
December 31, 2018, 2017 and 2016. The unaudited consolidated balance sheets and
related consolidated statements of income contained in PPG’s Quarterly Report on
Form 10-Q for the fiscal quarter ended June 30, 2019, have been prepared in
accordance with GAAP applicable to interim unaudited financial statements and,
except for changes resulting from audit and normal year-end adjustments and for
the absence of footnotes and other information required to be included in
audited financial statements prepared in accordance with GAAP, present fairly,
in all material respects, the financial position of PPG and its Consolidated
Subsidiaries as of June 30, 2019 and the results of operations of PPG and its
Consolidated Subsidiaries for the fiscal quarter then ended.
(d)    Neither the execution and delivery of this Agreement or any of the other
Loan Documents to which it is a party, nor the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof or
thereof, will violate or result in a breach (i) of any of the terms, conditions
or provisions of the Restated Articles of Incorporation or bylaws of PPG; or
(ii) of any order, writ, injunction or decree of any court or any law or
regulation of the Federal government, the State of New York or any state in
which the real or personal property owned or leased or the business conducted by
PPG or any of its Subsidiaries is material to their respective operations, or
any instrumentality of such government; or (iii) of any agreement or instrument
to which PPG or any of its Subsidiaries is a party or by which it is bound, the
violation or breach of which would have a Material Adverse Effect or would




37

--------------------------------------------------------------------------------




constitute a default thereunder which default would have a Material Adverse
Effect; or (iv) of any agreement or instrument to which PPG or any of its
Subsidiaries is a party or by which it is bound which would result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property of PPG or any of its Subsidiaries, which
lien, charge or encumbrance would have a Material Adverse Effect.
(e)    This Agreement and each of the other Loan Documents to which it is a
party have been duly and validly executed and delivered by PPG and constitute
legal, valid and binding obligations of PPG enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights.
(f)    Each of PPG and its Subsidiaries has fulfilled its obligations under
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan, except for such failures or
non-compliance as would not have a Material Adverse Effect. No Reportable Event
has occurred and is continuing with respect to any Plan, except for such
Reportable Events as would not have a Material Adverse Effect. Neither PPG nor
any of its Subsidiaries has incurred any liability to PBGC or under ERISA and
the Internal Revenue Code with respect to any Plan, except for premiums not yet
due and payable or liabilities as would not have a Material Adverse Effect.
(g)    No authorization, consent, approval, license or other action by, and no
registration or filing with, any government agency or instrumentality is
necessary in connection with the execution and delivery of this Agreement or the
Notes, the consummation of the transactions herein contemplated or the
performance of or compliance with the terms and conditions hereof and thereof,
except for such authorizations, consents, approvals, licenses or other actions
by, and such registrations or filings with, such government agencies or
instrumentalities as have been or will be timely made or obtained.
(h)    There is no threatened or, to the knowledge of PPG, pending proceeding by
or before any court, government agency or instrumentality or arbitrator against
or affecting PPG or any of its Subsidiaries which (i) except for the Disclosed
Matters, if adversely decided would have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
(i)    No part of the Advance or proceeds of any extension of credit hereunder
will be utilized for the purpose of enabling PPG to buy or carry any Margin
Stock and neither PPG nor any Subsidiary is in the business of extending credit
to others for such purpose.
(j)    (i) PPG and its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all of their respective material properties and assets,
except for minor defects in title that do not materially interfere with the
ability to conduct their respective businesses as currently conducted or to
utilize such properties and assets for their intended purposes.
(ii)    PPG and its Subsidiaries have complied with all obligations under all
material leases to which each of them is a party and all such leases are in full
force and effect, except where failure to so comply would not have a Material
Adverse Effect. PPG and its Subsidiaries enjoy peaceful and undisturbed
possession under all such material leases, except where the lack of such
peaceful and undisturbed possession would not have a Material Adverse Effect.
(iii)    PPG and its Subsidiaries own or possess all the patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and rights
with respect to the foregoing necessary to own and operate their respective
properties and to carry on their respective business as presently conducted and
as presently planned to be conducted without conflict with the rights of others
in any manner that would have a Material Adverse Effect.
(k)    No statement made by PPG in any certificate, report or document furnished
by or on behalf of PPG under or in connection with this Agreement or any of the
other Loan Documents is false or misleading in any




38

--------------------------------------------------------------------------------




material respect and no such certificate, report or document omits to state a
material fact necessary to make the statements contained therein not misleading.
(l)    Since December 31, 2018 there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of PPG and
its Subsidiaries taken as a whole.
(m)    PPG has filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by PPG
except for any taxes or assessments that PPG is contesting in good faith. The
charges, accruals and reserves on the books of PPG in respect of taxes or other
governmental charges are, in the opinion of PPG, adequate.
(n)    PPG and its Subsidiaries are in compliance in all material respects with
all laws and regulations relating to the protection of the environment except
where the failure to do so, either singly or in the aggregate, would not have a
Material Adverse Effect.
(o)    No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(p)    Other than Liens permitted pursuant to Section 5.02(c) and Liens which
would not result in a Material Adverse Effect, no Lien exists over all or any of
the present or future revenues or assets of PPG or any of its Subsidiaries.
(q)    Each Borrower (other than PPG) is a Wholly-owned Subsidiary of PPG.
(r)    No financial statement contained in any filing by PPG with the United
States Securities and Exchange Commission when filed is false or misleading in
any material respect or omits to state a material fact necessary to make the
statements contained therein not misleading.
(s)    Each Borrower has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Each Borrower, its Subsidiaries
and their respective directors and executive officers and, to the knowledge of
such Borrower, any other officers, employees and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not engaged in any activity that would constitute or give rise to a violation of
applicable Sanctions. None of any Borrower, any Subsidiary or any of their
respective directors or executive officers or, to the knowledge of any Borrower,
any other officers, employees or any agents acting on behalf of any Borrower or
any of its Subsidiaries in any capacity in connection with the credit facility
established hereby, is a Sanctioned Person.  
(t) As of the Effective Date, to the best knowledge of the Borrower, to the
extent that a Beneficial Ownership Certification was provided on or prior to the
Effective Date to any Lender in connection with this Agreement, the information
included in such Beneficial Ownership Certification is true and correct in all
respects.
(u) No Borrower is a Covered Entity or an EEA Financial Institution.
As used in this Section 4.01, “material” shall mean material in the context of
the financial condition of PPG and its Consolidated Subsidiaries taken as a
whole.

ARTICLE V
COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit shall
remain outstanding or any LC Disbursements shall remain unreimbursed, the
Borrowers will:




39

--------------------------------------------------------------------------------




(a)    Reports, Financial Statements and Other Information. (i)  File or cause
to be filed with the United States Securities and Exchange Commission in
compliance with the requirements thereof each Current Report on Form 8-K,
Quarterly Report on Form 10-Q and Annual Report on Form 10-K required to be
filed by PPG and deliver to the Administrative Agent, within 120 days of the end
of each fiscal year of PPG, a certificate of the chief financial officer of PPG
as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with the
ratio of Total Indebtedness of PPG and its Consolidated Subsidiaries to Total
Capitalization as provided in Section 5.02(b) hereof, provided that, to the
extent that any Lender is required pursuant to applicable law to obtain directly
from the Borrowers any financial statements included in any such report filed
with the United States Securities and Exchange Commission, the Borrowers shall
promptly provide such financial statements upon reasonable request of such
Lender through the Administrative Agent; (ii) concurrently with the delivery of
financial statements under clause (i) above, a certificate of a financial
officer of PPG (A) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (B) setting forth reasonably
detailed calculations demonstrating compliance with Section 5.02(b);
(iii) promptly furnish to the Administrative Agent for distribution to the
Lenders, subject to reasonable confidentiality requirements if appropriate, such
information respecting the financial condition and affairs of PPG as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably require; and (iv) promptly after the commencement thereof, furnish to
the Administrative Agent for distribution to the Lenders, subject to reasonable
confidentiality requirements if appropriate, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting PPG or
any of its Subsidiaries of the type described in Section 4.01(h), provided that
the Borrowers shall have no obligation to furnish the notice referred to in this
clause (iv) with respect to such actions or proceedings referred to in
Section 4.01(h)(i) which are not reasonably likely to be adversely decided.
(b)    Notice of Default. Within five days after any officer of PPG obtains
knowledge of any Default or Event of Default, PPG will provide to each Lender a
certificate of PPG setting forth the details thereof and the action which PPG is
taking or proposes to take with respect thereto.
(c)    Maintenance of Properties. Maintain and keep, and shall cause its
Subsidiaries to maintain and keep, their respective properties in such repair,
working order and condition, and make or cause to be made all such needful and
proper repairs, renewals and replacements thereto, as in the judgment of PPG are
necessary and in the interests of PPG or such Subsidiary; provided, however,
subject to Section 5.02(d), that nothing in this Section 5.01(c) shall prevent
PPG (or any Subsidiary thereof) from selling, abandoning or otherwise disposing
of any of its respective businesses from time to time if, in the judgment of PPG
or such Subsidiary, such sale, abandonment, disposition or discontinuance is
advisable.
(d)    Existence; Business and Properties. Do or cause to be done, except in the
case of any of its Subsidiaries where the failure to do so would not have a
Material Adverse Effect, all things necessary to preserve, renew and keep in
full force and effect its legal existence in its jurisdiction of incorporation,
and do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business as its board of directors shall
determine in its judgment.
(e)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
applicable tax laws, ERISA and environmental laws.
(f)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which PPG or such Subsidiary operates; provided, however,
that PPG and its Subsidiaries may self-insure to the extent consistent with
prudent business practice as reasonably determined by PPG and such Subsidiary.




40

--------------------------------------------------------------------------------




(g)    Anti-Corruption Laws and Sanctions. Each Borrower will maintain in effect
and enforce policies and procedures designed to promote and achieve compliance
by such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
(h)    Beneficial Ownership Certification. To the extent that any Borrower has
provided a Beneficial Ownership Certification to any Lender pursuant to this
Agreement, if at any time the information included in such Beneficial Ownership
Certification is not true and correct in all respects (due to a change in the
beneficial ownership of such Borrower or otherwise) such Borrower shall promptly
notify the Administrative Agent and shall promptly provide an updated Beneficial
Ownership Certification to the Administrative Agent.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder or any Letter of Credit shall
remain outstanding or any LC Disbursement shall remain unreimbursed, PPG will
not, and will not permit any of its Restricted Subsidiaries (or (i) in the case
of clause (b) below, its Consolidated Subsidiaries and (ii) in the case of
clauses (f) and (g) below, its Subsidiaries) to:
(a)    Sale of Assets, Consolidation, Merger, etc. (i) Sell, transfer or lease
all or substantially all of the assets, business or property of (A) PPG or (B)
PPG and its Restricted Subsidiaries on a consolidated basis; or (ii) enter into
any merger or consolidation, unless PPG or such Restricted Subsidiary shall be
the surviving corporation.
(b)    Financial Undertaking. Permit the ratio of Total Indebtedness to Total
Capitalization to exceed 60% at any time; provided that for any fiscal quarter
in which PPG or any of its subsidiaries has made an acquisition for
consideration in excess of $1,000,000,000 and for the five fiscal quarters
thereafter, permit the ratio of Total Indebtedness to Total Capitalization to
exceed 65% at any time.
(c)    Secured Debt. Issue, assume, guarantee, create or incur any Secured Debt
without effectively providing that the Advances (together with, if PPG shall so
determine, any other Indebtedness of PPG or such Restricted Subsidiary then
existing or thereafter created ranking equally with the Advances, including
Guarantees of Indebtedness of others) shall be secured equally and ratably with
(or prior to) such Secured Debt so long as such Secured Debt shall be so
secured, except that this Section 5.02(c) shall not apply to Secured Debt
secured by:
(i)    mortgages on property of any corporation existing at the time such
corporation becomes a Subsidiary;
(ii)    mortgages on property existing at the time of acquisition thereof or to
secure the payment of all or any part of the purchase price thereof or to secure
any Indebtedness incurred prior to, at the time of or within 90 days after the
acquisition of such property for the purpose of financing all or any part of the
purchase price thereof;
(iii)    mortgages on particular property to secure Indebtedness incurred in
financing all or any part of the cost of exploration or development of such
property, or to secure all or any part of the cost of improvements to such
property which is, in the opinion of the board of directors of PPG,
substantially unimproved, or to secure any Indebtedness incurred to provide
funds for such purpose;
(iv)    mortgages on property in favor of the United States of America or any
State thereof, or any other country, or any political subdivision of any of the
foregoing, to secure payments pursuant to any contract or statute or to secure
any Indebtedness incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
mortgages;
(v)    mortgages which secure Indebtedness owing to PPG or a Wholly-owned
Restricted Subsidiary by a Subsidiary of PPG; and




41

--------------------------------------------------------------------------------




(vi)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (i) to (v), inclusive, or of any Indebtedness secured
thereby; provided that such extension, renewal or replacement mortgage shall be
limited to all or any part of the same property that secured the mortgage
extended, renewed or replaced (plus improvements on such property).
As used in clauses (i) through (vi) above, the terms “mortgage” or “mortgages”
shall include pledges, liens, and security interests.
Notwithstanding the foregoing provisions of this Section 5.02(c), PPG and any
one or more Restricted Subsidiaries may, without equally and ratably securing
the Advances, issue, assume, guarantee, create or incur Secured Debt which would
otherwise be subject to the foregoing restrictions if, after giving effect to
the Secured Debt to be issued, assumed, guaranteed, created or incurred, the sum
of (a) the aggregate amount of all such Secured Debt of PPG and its Restricted
Subsidiaries (not including Secured Debt permitted under clauses (i) through
(vi) above) and (b) the aggregate value of the Sale and Leaseback Transactions
(as defined in Section 5.02(d)) in existence at such time (except Sale and
Leaseback Transactions the proceeds of which have been applied in accordance
with Section 5.02(d)(i)(B)) does not exceed 5% of the Shareholders’ Interest.
(d)    Limitation on Sales and Leasebacks and Transfers of Assets to
Unrestricted Subsidiaries.
(i)    Enter into any arrangement with any bank, insurance company or other
lender or investor, or to which any such lender or investor is a party,
providing for the leasing to PPG or such Restricted Subsidiary of any real
property (except a lease for a temporary period not to exceed three years by the
end of which it is intended that the use of such real property by the lessee
will be discontinued) which has been or is to be sold or transferred by PPG or
such Restricted Subsidiary to such lender or investor or to any person to whom
funds have been or are to be advanced by such lender or investor on the security
of such real property (herein referred to as a “Sale and Leaseback Transaction”)
unless either:
(A)    PPG or such Restricted Subsidiary could create Secured Debt secured by a
mortgage, in accordance with Section 5.02(c), on the real property to be leased,
in an amount equal to the value (as hereinafter defined) of such Sale and
Leaseback Transaction, without equally and ratably securing the Advances, or
(B)    PPG applies (and in any case PPG covenants that it will apply) within 120
days after the Sale and Leaseback Transaction, regardless of whether such Sale
and Leaseback Transaction may have been made by PPG or by a Restricted
Subsidiary, an amount equal to the greater of (i) the net proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors of
PPG) to the retirement of Funded Debt of PPG; provided that the amount to be
applied to the retirement of Funded Debt of PPG shall be reduced by
(1)    the principal amount of any Advances outstanding on the date of the Sale
and Leaseback Transaction repaid by PPG within 120 days after such Sale and
Leaseback Transaction (provided that PPG gives notice pursuant to Section 2.04
of the termination of an aggregate amount of the Commitment of the Lenders equal
to the Advances so repaid), and
(2)    the principal amount of Funded Debt, other than Advances, voluntarily
retired by PPG within 120 days after such sale;




42

--------------------------------------------------------------------------------




provided that no repayment or retirement referred to in this clause (B) may be
effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.
For purposes of this Section 5.02(d) and Section 5.02(c), the term “value” shall
mean, with respect to a Sale and Leaseback Transaction, as of any particular
time, the amount equal to the greater of (i) the net proceeds of the sale of the
real property leased pursuant to such Sale and Leaseback Transaction and (ii)
the fair value of the real property so leased at the time of entering into such
Sale and Leaseback Transaction (as determined by the board of directors of PPG),
divided first by the number of full years in the term of the lease and then
multiplied by the number of full years of such term remaining at the time of
determination, without regard to any renewal or extension options contained in
the lease.
(ii)    Transfer any assets which, in the reasonable opinion of the board of
directors of PPG, constitute a major manufacturing or research property, plant
or facility of PPG and its Restricted Subsidiaries, taken as a whole, to any
Unrestricted Subsidiary.
(e)    Margin Stock. Purchase or hold any Margin Stock if more than 25% of the
value of its assets (as defined in said Regulation U) is or would be represented
by Margin Stock.
(f)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by United States or
applicable foreign generally accepted accounting principles or by the United
States Securities and Exchange Commission or the Public Company Accounting
Oversight Board or any similar foreign governmental agency or instrumentality.
(g)    Change in Nature of Business. Change the primary nature of its business
from the business conducted by them as of the Effective Date and other
activities reasonably incidental thereto.
(h)     Anti-Corruption and Sanctions Laws. No Borrower will request any Advance
or Letter of Credit, and no Borrower shall use, and each Borrower shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Advance or Letter of Credit,
directly or indirectly, (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (C) in any other
manner that would constitute or give rise to a violation of any Sanctions by any
party hereto.

ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    (i) PPG shall default (whether as direct obligor or guarantor) in the
payment of principal of any Advance or any reimbursement obligation in respect
of any LC Disbursement when due; or (ii) PPG shall default (whether as direct
obligor or guarantor) in the payment of any interest, fee or any other amount
payable under this Agreement or under any other Loan Document and, in the case
of this clause (ii), such default shall have continued for a period of five (5)
Business Days thereafter;
(b)    PPG shall default (whether as direct obligor or guarantor) (i) in any
payment of principal of or interest on any other obligation for borrowed money
in excess of $50,000,000 in unpaid principal amount beyond any period of grace
provided with respect thereto, or (ii) in the performance of any other
agreement, term or condition contained in any agreement under which any such
other obligation for borrowed money in




43

--------------------------------------------------------------------------------




excess of $50,000,000 is created and shall not have cured such default within
any period of grace provided by such agreement, if the effect of such default is
to cause, or permit the holder or holders of such obligation (or a trustee or
agent on behalf of such holder or holders) to cause, such obligation to become
due prior to its stated maturity;
(c)    Any representation or warranty made herein or pursuant hereto by PPG, or
any certificate furnished pursuant to the provisions hereof, shall prove to have
been false or misleading in any material respect as of the time made or
furnished;
(d)    PPG shall default in the performance of any covenant contained in Section
5.01(b) or Section 5.02 hereof;
(e)    PPG or any other Borrower shall default in the performance of any other
covenant, term, condition or provision of this Agreement or any other Loan
Document and such default shall not be remedied for a period of thirty (30) days
after written notice thereof to PPG from the Administrative Agent at the request
of any Lender or Issuing Lender;
(f)    A final judgment or order for the payment of money in excess of
$50,000,000 shall be rendered by a court of record against PPG and such judgment
or order shall not be appealable and shall continue unsatisfied and unstayed for
a period of thirty (30) days;
(g)    Any of the following shall have occurred: (i) any person or group of
persons shall have acquired beneficial ownership of a majority in interest of
the outstanding Voting Stock of PPG (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, and the applicable
rules and regulations thereunder) unless such acquisition of beneficial
ownership is approved by a majority of the Incumbent Board (as such term is
defined in clause (ii) of this paragraph (g)), or (ii) individuals who, as of
the date of this Agreement were directors of PPG, together with any replacement
or additional directors whose election was recommended by or who were elected by
a majority of directors then in office (such directors together herein called
the “Incumbent Board”), cease to constitute a majority of the board of directors
of PPG or (iii) PPG shall cease to own, directly or indirectly, 100% of the
Voting Stock of any other Borrower;
(h)    A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of any Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such proceeding;
(i)    PPG shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) of PPG or for any substantial part of its property, or shall make a
general assignment for the benefit of creditors, or shall admit in writing its
inability generally to pay its debts as they become due, or shall take any
corporate action in furtherance of any of the foregoing; or
(j)    PPG shall fail to meet its minimum funding requirements under ERISA with
respect to any Plan or if any Plan shall be terminated by act of the PBGC or a
trustee shall be appointed for any Plan, except when such failure is of an
amount which is not material to the financial condition of PPG or such
termination or appointment would not result in the imposition on PPG of material
liability, or when such failure is the result of contesting such minimum funding
requirements in good faith and PPG has established on its books any reserve
which is required by GAAP with respect thereto;




44

--------------------------------------------------------------------------------




then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.

ARTICLE VII
GUARANTY

SECTION 7.01. Guaranty. PPG hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Borrower now or hereafter existing under or in
respect of this Agreement and each of the other Loan Documents to which such
Borrower is a party (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, PPG’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Borrower to the Administrative Agent or any Lender or Issuing Lender under or in
respect of this Agreement and each of the other Loan Documents to which such
other Borrower is a party but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Borrower. The obligations of PPG under this
Section 7.01 constitute a guaranty of payments and not of collection.

SECTION 7.02. Guaranty Absolute. PPG guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement and the
applicable Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender or Issuing Lender with respect
thereto. The obligations of PPG under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Borrower under or in respect of this Agreement and the applicable Loan
Documents, and a separate action or actions may be brought and prosecuted
against PPG to enforce this Guaranty, irrespective of whether any action is
brought against any other Borrower or whether any other Borrower is joined in
any such action or actions. The liability of PPG under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and PPG hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:
(a)    any lack of validity or enforceability of this Agreement, any Loan
Document or any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement or any of the other
Loan Documents, or any other amendment or waiver of or any consent to departure
from this Agreement or any of the other Loan Documents, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;




45

--------------------------------------------------------------------------------




(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or any of the other Loan
Documents or any other assets of any Borrower or any of its Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f)    any failure of the Administrative Agent or any Lender or Issuing Lender
to disclose to any Borrower any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Borrower now or hereafter known to the Administrative Agent or such
Lender or Issuing Lender (PPG waiving any duty on the part of the Administrative
Agent, the Lenders and the Issuing Lenders to disclose such information);
(g)    the release or reduction of liability of any other guarantor or surety
with respect to the Guaranteed Obligations;
(h)    the enactment of any exchange controls in the jurisdiction of any
Designated Subsidiary or any Governmental Authority thereof, or the occurrence
of any adverse political or economic development in the jurisdiction of any
Designated Subsidiary; or
(i)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender or Issuing Lender that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any other
guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or
Issuing Lender or any other Person upon the insolvency, bankruptcy or
reorganization of any other Borrower or otherwise, all as though such payment
had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) PPG hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender or any Issuing Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Borrower or any other Person or any collateral.
(b)    PPG hereby unconditionally and irrevocably waives any right to revoke
this Guaranty and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
(c)    PPG hereby unconditionally and irrevocably waives (i) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender or any Issuing Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of PPG or
other rights of PPG to proceed against any of the other Borrowers, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set‑off or counterclaim against or in respect of the obligations of
PPG hereunder.




46

--------------------------------------------------------------------------------




(d)    PPG hereby unconditionally and irrevocably waives any duty on the part of
the Administrative Agent or any Lender or any Issuing Lender to disclose to PPG
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender or such Issuing Lender.
(e)    PPG hereby unconditionally and irrevocably waives any defense arising by
reason of any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Guaranteed Obligations or any Credit Party’s rights
with respect thereto, including (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of a non-Dollar currency for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such jurisdiction or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use or of the ability to
operate its business or a material part thereof, or (iv) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (i), (ii) or (iii) above (in each of the cases contemplated in
clauses (i) through (iv) above, to the extent occurring or existing on or at any
time after the date of this Agreement).
(f)    PPG acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waivers set forth in Section 7.02 and this Section 7.03 are knowingly made
in contemplation of such benefits.

SECTION 7.04. Subrogation. PPG hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
other Borrower or any other insider guarantor that arise from the existence,
payment, performance or enforcement of PPG’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender or
any Issuing Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to PPG in violation of
the immediately preceding sentence at any time prior to the later of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (b) the Termination Date, such amount shall be
received and held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders, shall be segregated from other property and
funds of PPG and shall forthwith be paid or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) PPG shall make payment to the Administrative Agent or any Lender
or any Issuing Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Administrative Agent, the Issuing Lenders and the Lenders will, at
PPG’s request and expense, execute and deliver to PPG appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to PPG of an interest in the Guaranteed Obligations
resulting from such payment made by PPG pursuant to this Guaranty.

SECTION 7.05. Subordination. PPG hereby subordinates any and all debts,
liabilities and other obligations owed to PPG by each other Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:




47

--------------------------------------------------------------------------------




(a)    Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG may receive regularly
scheduled payments from any other Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, PPG shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, PPG agrees that the
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before PPG receives payment of any Subordinated
Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Administrative Agent, the Issuing
Lenders and the Lenders and deliver such payments to the Administrative Agent on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of PPG under the other
provisions of this Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Borrower), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of PPG, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require PPG (A) to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Administrative Agent for application
to the Guaranteed Obligations (including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon PPG, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Administrative Agent, the Issuing Lenders and the Lenders
and their respective successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, the
Administrative Agent, any Issuing Lender or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Administrative Agent, such Issuing Lender or such Lender
herein or otherwise, in each case as and to the extent provided in Section 9.07.

ARTICLE VIII
THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each of the Lenders and Issuing Lenders
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and under the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement and in the other Loan Documents
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or




48

--------------------------------------------------------------------------------




take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding
upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this
Agreement, the other Loan Documents or applicable law. The Administrative Agent
agrees to give to each Lender and Issuing Lender prompt notice of each notice
given to it by PPG or any other Borrower pursuant to the terms of this Agreement
or the other Loan Documents.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender that made any
Advance as the holder of the Indebtedness resulting therefrom until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.07; (ii) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender or Issuing
Lender and shall not be responsible to any Lender or Issuing Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any of the other Loan Documents; (iv) shall
not have any duty to ascertain or to inquire as to the performance, observance
or satisfaction of any of the terms, covenants or conditions of this Agreement
or any of the other Loan Documents on the part of any Borrower or the existence
at any time of any Default or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender or Issuing
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; and
(vi) shall incur no liability under or in respect of this Agreement or any of
the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier or telegram) believed by
it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03. JPMCB and Affiliates. With respect to its Commitment, the Advances
made by it and the Note issued to it, JPMCB shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMCB in its individual capacity. JPMCB and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, PPG,
any of its Subsidiaries and any Person who may do business with or own
securities of PPG or any such Subsidiary, all as if JPMCB were not the
Administrative Agent and without any duty to account therefor to the Lenders.
The Administrative Agent shall have no duty to disclose information obtained or
received by it or any of its affiliates relating to PPG or its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as Administrative Agent.

SECTION 8.04. Lender Credit Decision. Each of the Lenders and Issuing Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Lender and based on the
financial statements referred to in Section 4.01(c) and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders and Issuing Lenders
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

SECTION 8.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Revolving Credit Advances then owed to each
of them (or if no Revolving Credit Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this




49

--------------------------------------------------------------------------------




Agreement or any action taken or omitted by the Administrative Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s fraudulent acts or omissions, gross negligence or willful
misconduct, and provided, further, that the obligations of each Lender that
shall cease to be a party to this Agreement in accordance with Section 9.07
shall terminate on the date of the applicable assignment except to the extent
any claim hereunder relates to an event arising prior to such assignment.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrowers. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

SECTION 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the Issuing
Lenders and the Borrowers and may be removed at any time with or without cause
by the Required Lenders by giving written notice thereof to the Administrative
Agent and the Borrowers. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the existing
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent, which shall be a financial institution
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000 and, if the
Person then serving as Administrative Agent is a Defaulting Lender, unless and
until a successor Administrative Agent shall have been so appointed and accepted
such appointment, such resignation shall nevertheless be effective and, until a
successor Administrative Agent is appointed by the Required Lenders, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

SECTION 8.07. Other Agents. Each of the Lenders and Issuing Lenders hereby
acknowledges that neither the co-syndication agents nor any of the co-lead
arrangers and co-bookrunners has any liability hereunder other than in its
capacity as a Lender.

SECTION 8.08. Certain ERISA Matters. (a)    Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset




50

--------------------------------------------------------------------------------




managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that
none of the Administrative Agent, or any Arranger, any Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
(c)    The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders (except as otherwise provided in Section 2.04(c)), and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that (i) no
amendment, waiver or consent shall, unless in writing and signed by each Lender
directly affected thereby in addition to the Required Lenders, do any of the
following: (a) increase the Commitments of the Lenders, (b) reduce the principal
of, or interest on, the Revolving Credit Advances or LC Disbursements or any
fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of principal of, or interest on, the




51

--------------------------------------------------------------------------------




Revolving Credit Advances or LC Disbursements or any fees or other amounts
payable hereunder, (d) extend the termination date of any Commitment or (e)
change the Pro Rata Share of any Lender; (ii) no amendment, waiver or consent
shall, unless in writing and signed by each Lender, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) change the
definition of “Required Lenders” or change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Revolving Credit Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder, (c) reduce or limit the obligations of PPG under
Section 7.01 or release PPG or otherwise limit PPG’s liability with respect to
the obligations owing to the Administrative Agent and the Lenders, (d) amend
this Section 9.01 or (e) amend or modify any provision of any Loan Document
having the effect of modifying the pro rata treatment of the Lenders thereunder;
(iii) [reserved]; (iv) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent and each Issuing Lender in addition to
the Lenders required above to take such action, amend Section 2.18; and (v) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note. It is acknowledged and agreed that the exercise by PPG of
its rights under Section 2.04(b) shall not be deemed to require any amendment,
waiver or consent under this Section 9.01.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or telegraphic
communication) and mailed, telecopied, telegraphed or delivered, (i) if to any
Borrower, at the address of PPG at One PPG Place, Pittsburgh, Pennsylvania
15272, telecopy number 412-434-4416, Attention: Treasurer, with a copy to PPG at
One PPG Place, Pittsburgh, Pennsylvania 15272, telecopy number 412-434-2490,
Attention: Senior Vice President and General Counsel; (ii) if to any Lender, at
its at its address (or telecopy number) set forth in its Administrative
Questionnaire; (iii) if to any Issuing Lender, at its address (or telecopy
number) set forth in its Administrative Questionnaire; (iv) [reserved] and (v)
if to the Administrative Agent, at its address at 500 Stanton Christiana Road,
Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107, telecopy number
302-634-1417, Attention: Gregory Rostick with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue 24th Floor, New York, New York 10017, telecopy number
212-270-5100, Attention: James Shender; or, as to the Borrowers or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrowers and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied or telegraphed, be effective when deposited in
the mails, telecopied, or delivered to the telegraph company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or PPG may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Notwithstanding anything to the contrary contained in this Agreement or
any Note, (i) any notice to the Borrowers or to any one of them required under
this Agreement or any such Note that is delivered to PPG shall constitute
effective notice to the Borrowers or to any such Borrower, including PPG and
(ii) any Notice of Borrowing or any notice of Conversion delivered pursuant to
the terms of this Agreement may be delivered by any Borrower or by PPG, on
behalf of any other Borrower. Each Borrower (other than PPG) hereby irrevocably
appoints PPG as its authorized agent to receive and deliver notices in
accordance with this Section 9.02, and hereby irrevocably agrees that (A) in the
case of clause (i) of the immediately preceding sentence, the failure of PPG to
give any notice referred to therein to any such Borrower to which such notice
applies shall not impair or affect the validity of such notice with respect
thereto and (B) in the case of clause (ii) of the immediately preceding
sentence, the delivery of any such notice by PPG, on behalf of any other
Borrower, shall be binding on such other Borrower to the same extent as if such
notice had been executed and delivered directly by such Borrower.




52

--------------------------------------------------------------------------------





SECTION 9.03. No Waiver; Remedies. No failure on the part of any Borrower, any
Lender, any Issuing Lender or the Administrative Agent to exercise, and no delay
in exercising, any right hereunder or under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) PPG agrees to pay all reasonable and
customary out-of-pocket costs and expenses of the Administrative Agent (within
10 days of receipt of a written itemized statement, together with supporting
documentation, identifying in reasonable detail the amounts of such costs and
expenses) incurred in connection with the preparation, execution and delivery of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder or thereunder, including, without limitation, all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and the reasonable fees and expenses of counsel for the Administrative Agent
with respect thereto. PPG further agrees to pay all reasonable and documented
out-of-pocket costs and expenses, if any, of the Administrative Agent, the
Issuing Lenders and the Lenders incurred in connection with the enforcement of
this Agreement, any of the other Loan Documents and the other documents to be
delivered hereunder or thereunder, including, without limitation, reasonable
fees and expenses of counsel for the Administrative Agent, each Issuing Lender
and each Lender in connection with the enforcement of rights under this Section
9.04(a).
(b)    The Borrowers agree to indemnify and hold harmless the Administrative
Agent, each Issuing Lender and each Lender and each of their respective
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, any of the other Loan Documents, any
of the transactions contemplated herein or therein or the actual or proposed use
of the proceeds of the Advances or the LC Disbursements or (ii) the actual or
alleged presence of hazardous materials on any property of PPG or any of its
Subsidiaries or any environmental action relating in any way to PPG or any of
its Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s fraudulent acts or
omissions, gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, its
directors, equity holders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. Each
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Administrative Agent, any Lender,
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to this Agreement, any of the other Loan Documents, any of
the transactions contemplated herein or therein or the actual or proposed use of
the proceeds of the Advances or the LC Disbursements. No Indemnified Party shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damage is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s fraudulent acts or omissions, gross negligence or willful
misconduct.
(c)    If (x) any payment or prepayment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by any Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance,
as a result of a payment, prepayment or Conversion pursuant to Section 2.07,
2.09 or 2.11, acceleration of the maturity of the Notes pursuant to Section 6.01
or for any other reason, or (ii) as a result of a payment, prepayment or
Conversion pursuant to Section 2.07, 2.09 or 2.11, (y) any assignment of any
Eurocurrency Rate Advance of any Borrower is made by any Lender other than on
the last day of as a result of a demand by PPG pursuant to Section 9.07(a) or
(z) any Borrower fails for any reason (including without limitation because
applicable conditions precedent have not been satisfied) to borrow any
Eurocurrency Rate Advance, such Borrower shall, upon demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such




53

--------------------------------------------------------------------------------




Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment,
prepayment, Conversion, assignment or failure to borrow, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of Euro
purchased by any Lender in the case of a Conversion or exchange of Advances in
the case of Section 2.07 or 2.11 exceeds the sum required to satisfy such
Lender’s liability in respect of such Advances, such Lender agrees to remit to
PPG such excess. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender as specified in this Section 9.04(c)
delivered to such Borrower shall be conclusive absent demonstrable error.
(d)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.10, 2.13 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set‑off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) either (x) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or (y) the automatic acceleration of the Advances
pursuant to Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the applicable Borrower and the Administrative Agent after
any such set‑off and application, provided that the failure to give such notice
shall not affect the validity of such set‑off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set‑off)
that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective upon
satisfaction of the conditions precedent set forth in Section 3.01 and after it
shall have been executed by PPG and the Administrative Agent and the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent and each Lender and their
respective successors and assigns, except that no Borrower (including PPG as
guarantor under Article VII) shall have the right to assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Issuing Lenders, the Administrative Agent and the Lenders, provided that
any Borrower other than PPG may assign its rights or obligations to PPG or any
other Borrower without such prior written consent.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by PPG will (following (x) a demand by such Lender pursuant to
Section 2.10 or 2.13 or (y) a failure by such Lender to sign, within three
Business Days after the date originally scheduled for delivery of such signature
if the Required Lenders have delivered such signature on or prior to such
scheduled date, any proposed amendment, waiver or consent to this Agreement or
the Notes requiring, pursuant to Section 9.01, the signature of all Lenders),
upon at least five Business Days’ notice to such Lender and the Administrative
Agent, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was an Affiliate of a Lender
or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 unless otherwise agreed by the Administrative Agent and, so long as
no Default has occurred and is continuing, PPG, (iii) each such assignment shall
be to an Eligible Assignee, (iv) each such assignment made as a result of a
demand by PPG pursuant to this Section 9.07(a) shall (x) be an assignment of all
of such Lender’s rights and obligations under this Agreement (including, without
limitation, all of such Lender’s Commitment, the Revolving Credit Advances owing
to it and the Note or Notes held by it) and (y) be arranged by PPG after receipt
of the written consent of the Administrative Agent (and if a




54

--------------------------------------------------------------------------------




Commitment is being assigned, each Issuing Lender), which consent shall not be
unreasonably withheld or delayed, and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
PPG pursuant to this Section 9.07(a) unless and until such Lender shall have
received one or more payments from either the Borrowers or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment, (unless the assignee is already a
Lender hereunder) an Administrative Questionnaire for the assignee and a
processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by PPG, such recordation fee shall be payable by PPG except
that no such recordation fee shall be payable in the case of an assignment made
at the request of PPG to an Eligible Assignee that is an existing Lender, and
(vii) any Lender may, without the approval of PPG, assign all or a portion of
its rights to any of its Affiliates. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.10, 2.13 and 9.04 to the extent any claim thereunder relates to an
event arising prior such assignment) and be released from its obligations under
this Agreement (other than its obligations under Section 8.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.




55

--------------------------------------------------------------------------------




(d)    The Administrative Agent, acting solely for this purpose as an agent of
PPG, shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount (and stated interest on) of the Advances and LC Disbursements
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Lenders and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers, any Issuing Lender or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(e)    Each Lender may sell participations to one or more banks or other
entities (other than PPG or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement and the other Loan Documents, (iv) the
Borrowers, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any of the other Loan Documents, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder or thereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The Borrowers agree that each participant shall be entitled to the
benefits of Sections 2.10, 2.13 and 9.04(c) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.07(a);
provided that such participant (A) agrees to be subject to the provisions of
Section 9.07(a) as if it were an assignee under Section 9.07(a); and (B) shall
not be entitled to receive any greater payment under Section 2.10 or 2.13, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the participant acquired
the applicable participation. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 9.05 as though it were a
Lender; provided that such participant agrees to be subject to Section 2.14 as
though it were a Lender.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to PPG furnished to such Lender by or on behalf of PPG; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any Confidential
Information relating to PPG received by it from such Lender.
(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the




56

--------------------------------------------------------------------------------




Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or to any other central bank; provided that no such
assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
upon the identification as such in writing from time to time by such Granting
Lender to the Administrative Agent and PPG and upon the prior written consent of
PPG in its sole and absolute discretion, the option to provide to any Borrower
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Advance, the Granting Lender shall be obligated
to make such Advance pursuant to the terms hereof. The making of an Advance by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent and as if such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with such Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.07, any SPC may (i) with notice to, but without the prior written
consent of, PPG and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by PPG and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Advances and
(ii) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
9.07(h) may not be amended without the written consent of the SPC.

SECTION 9.08. Confidentiality. None of the Administrative Agent, any Issuing
Lender or any Lender shall disclose any Confidential Information to any other
Person without the consent of PPG, other than (a) to the Administrative Agent’s,
such Issuing Lender’s or such Lender’s Affiliates and to their and their
Affiliates’ officers, directors, employees, agents and advisors; (b) as
contemplated by Section 9.07(f), to actual or prospective assignees and
participants, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrowers and their obligations (provided, such assignees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 9.08 or other provisions at least as restrictive as
this Section 9.08) in each case only on a confidential need-to-know basis;
(c) as required by any law, rule or regulation or judicial process; (d) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or financial institutions (including any
self-regulatory authority); (e) to any other party hereto; (f) in connection
with any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of its rights hereunder or thereunder; (g) with the
consent of PPG; (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 9.08, (ii)
is available to the Administrative Agent, any Issuing Lender or any Lender on a
non-confidential basis prior to disclosure by a Borrower or any of its
Subsidiaries or (iii) becomes available to the Administrative Agent, any Issuing
Lender, any Lender, or any of their respective Affiliates on a non-confidential
basis from a source other than a Borrower; and (i) on a confidential basis to
(x) any rating agency in connection with rating a Borrower or its Subsidiaries
or the Advances, (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Advances or (z) data service providers, including league table providers, that
serve the lending industry.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.




57

--------------------------------------------------------------------------------





SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at its principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.    
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Euro into Dollars, the parties agree to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Euro with Dollars at its principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.
(c)    The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

SECTION 9.12. Jurisdiction, Etc. (a) (i) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, City of New York,
and any appellate court from any thereof, in any action or proceeding to which
PPG or any other Borrower organized under the laws of the United States or any
State thereof is a party and (ii) each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in the Borough of Manhattan, City of New York, and any
appellate court from any thereof, in any action or proceeding to which any
Borrower not organized under the laws of the United States or any State thereof
is a party, in each of the cases referred to in the preceding clauses (i) and
(ii) in any case arising out of or relating to this Agreement or the Notes, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Borrowers
hereby consent to the service of process in any action or proceeding in such
courts by the mailing thereof by any parties hereto by registered or certified
mail, postage prepaid, to such Borrower at its address specified pursuant to
Section 9.02. Each Designated Subsidiary hereby further agrees that service of
process in any such action or proceeding brought in any such New York state
court or in any such federal court may be made upon PPG at its address referred
to in Section 9.02, and each Designated Subsidiary hereby irrevocably appoints
PPG as its authorized agent to accept such service of process, and hereby
irrevocably agrees that the failure of PPG to give any notice of any such
service to such Designated Subsidiary shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.




58

--------------------------------------------------------------------------------




(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.13. Substitution of Currency. If a change with respect to Euro occurs
pursuant to any applicable law, rule or regulation of any governmental, monetary
or multinational authority, this Agreement (including, without limitation, the
definition of Eurocurrency Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with PPG) to be
necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change with respect to Euro had occurred.

SECTION 9.14. Designated Subsidiaries. (a) Designation. PPG may at any time and
from time to time, and, if after the Effective Date, upon not less than 15
Business Days’ prior notice, by delivery to the Administrative Agent and each
Lender of a Designation Letter, duly executed by PPG and a Wholly-owned
Restricted Subsidiary and in substantially the form of Exhibit D hereto,
designate such Subsidiary as a “Designated Subsidiary” for all purposes of this
Agreement, and, upon fulfillment of the applicable conditions set forth in
Article III and after such Designation Letter is accepted by the Administrative
Agent, such Subsidiary shall thereupon become a Designated Subsidiary for all
purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder. The Administrative Agent shall promptly
notify each Lender of each such designation by PPG and the identity of each such
Designated Subsidiary. Following the giving of any notice pursuant to this
Section 9.14(a), if the designation of such Designated Subsidiary obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, PPG shall, promptly upon the request
of the Administrative Agent or any Lender, supply such documentation and other
evidence as is reasonably requested by the Administrative Agent or any Lender in
order for the Administrative Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
If PPG shall designate as a Designated Subsidiary hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Lender
may, at its option, with notice to the Administrative Agent and PPG, make any
Advance available to such Designated Subsidiary by causing any foreign or
domestic branch or Affiliate of such Lender to make such Advance; provided that
any exercise of such option shall not affect the obligation of such Designated
Subsidiary to repay such Advance in accordance with the terms of this Agreement.
As soon as practicable after receiving notice from PPG or the Administrative
Agent of PPG’s intent to designate a Subsidiary as a Designated Subsidiary and
in any event at least 10 Business Days prior to the delivery of an executed
Designation Letter to the Administrative Agent pursuant to this Section 9.14(a),
for a Designated Subsidiary (other than a Pre-Approved Designated Subsidiary)
that is organized under the laws of a jurisdiction other than of the United
States or a political subdivision thereof, any Lender that may not legally, or
will be subject to increased costs, including taxes, if required to, lend to,
establish credit for the account of and/or do any business whatsoever with such
Designated Subsidiary directly or through an Affiliate of such Lender as
provided in the immediately preceding paragraph or has internal policies that
preclude any such lending, establishing credit and/or doing business with
respect to such Designated Subsidiary because of its jurisdiction of
organization (a “Protesting Lender”) shall so notify PPG and the Administrative
Agent in writing.  With respect to each Protesting Lender, PPG shall, effective
on or before the date that such Designated Subsidiary shall have the right to
borrow hereunder, either (i) notify the Administrative Agent and such Protesting
Lender that the Commitments of such Protesting Lender shall be terminated;
provided that such Protesting Lender shall have received payment of an amount
equal to the outstanding principal of its Advances and/or Letter of Credit
reimbursement obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or PPG or the relevant
Designated Subsidiary (in the case of all other amounts), or (ii) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.




59

--------------------------------------------------------------------------------




(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations of any Designated Subsidiary under
this Agreement and the other Loan Documents to which it is a party, then, so
long as at such time such Designated Subsidiary has not submitted a Notice of
Revolving Credit Borrowing or a notice of issuance, amendment, extension or
renewal of a Letter of Credit, such Designated Subsidiary’s status as a Borrower
and as a Designated Subsidiary shall terminate upon notice to such effect from
the Administrative Agent to the Issuing Lenders and the Lenders (which notice
the Administrative Agent shall promptly deliver to the Issuing Lenders and the
Lenders following its receipt of such a request from PPG). Thereafter, the
Issuing Lenders and the Lenders shall be under no further obligation to make any
Advances or other extensions of credit to such Designated Subsidiary.

SECTION 9.15. Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDERS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT, ANY ISSUING
LENDER OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

SECTION 9.16. USA PATRIOT ACT. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title iii of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”) and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with said Act and the Beneficial Ownership
Regulation.

SECTION 9.17. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of each of the Borrowers,
their stockholders and/or their Affiliates.  Each Borrower agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Borrower, its stockholders or its Affiliates,
on the other.  Each of the Borrowers acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and each Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Borrower, its management, stockholders, creditors or any other Person. 
Each Borrower acknowledges and agrees that such Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.

SECTION 9.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and




60

--------------------------------------------------------------------------------




(b)    the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

SECTION 9.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 9.20. Effect of Amendment and Restatement. This Agreement shall amend
and restate the Existing Credit Agreement in its entirety, with the parties
hereby agreeing that there is no novation of the Existing Credit Agreement and
on the Effective Date, the rights and obligations of the parties under the
Existing Credit Agreement shall be subsumed and governed by this Agreement.
Following the Effective Date, the Revolving Credit Advances and Commitments
under and as defined in the Existing Credit Agreement shall no longer be in
effect and thereafter only Revolving Credit Advances and Commitments under this
Agreement shall be outstanding until otherwise terminated in accordance with the
terms hereof.


[Signature pages follow]




61

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
PPG INDUSTRIES, INC.
By /s/ John A. Jankowski
Name: John A. Jankowski
Title: Vice President and Treasurer
U.S. Federal Tax Identification No. for PPG:
25-0730780
Address for PPG:
One PPG Place
Pittsburgh, Pennsylvania 15272
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By /s/ James Shender            
Name: James Shender
Title: Vice President




62

--------------------------------------------------------------------------------




LENDERS
    
JPMORGAN CHASE BANK, N.A.,
individually and as an Issuing Lender
By /s/ James Shender            
Name: James Shender
Title: Vice President
BNP PARIBAS,
individually and as an Issuing Lender


By /s/ Brendan Heneghan            
Name: Brendan Heneghan
Title: Director
By /s/ Nicole Rodriguez            
Name: Nicole Rodriguez
Title: Director
CITIBANK, N.A.,
individually and as an Issuing Lender
By /s/ Michael Vondriska        
Name: Michael Vondriska
Title: Vice President
MUFG BANK, LTD.,
individually and as an Issuing Lender
By /s/ Mark Maloney            
Name: Mark Maloney
Title: Authorized Signatory




63

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
individually and as an Issuing Lender
By /s/ Tracy J. DeCock            
Name: Tracy J. DeCock
Title: Senior Vice President


BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as Lender




By /s/ Brian Crowley            
Name: Brian Crowley
Title: Managing Director
By /s/ Miriam Trautmann        
Name: Miriam Trautmann
Title: Senior Vice President
BANCO SANTANDER, S.A., NEW YORK BRANCH, as Lender




By /s/ Juan Galan            
Name: Juan Galan
Title: Managing Director
By /s/ Xavier Ruiz Sena            
Name: Xavier Ruiz Sena
Title: Managing Director
BANK OF AMERICA, N.A., as Lender




By /s/ Katherine Osele            
Name: Katherine Osele
Title: Senior Vice President






64

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender




By /s/ William O’Daly            
Name: William O’Daly
Title: Authorized Signatory
By /s/ Andrew Griffin            
Name: Andrew Griffin
Title: Authorized Signatory
DEUTSCHE BANK AG NEW YORK BRANCH, as Lender




By /s/ Virginia Cosenza            
Name: Virginia Cosenza
Title: Vice President
By /s/ Ming K. Chu            
Name: Ming K. Chu
Title: Director
GOLDMAN SACHS BANK USA, as Lender




By /s/ Annie Carr            
Name: Annie Carr
Title: Authorized Signatory
HSBC BANK USA, NATIONAL ASSOCIATION, as Lender




By /s/ David Mandell            
Name: David Mandell
Title: Managing Director
INTESA SANPAOLO S.P.A. - NEW YORK BRANCH, as Lender




By /s/ Allesandro Toigo            
Name: Allesandro Toigo
Title: Regional Business Manager
By /s/ William Denton            
Name: William Denton
Title: Global Relationship Manager




65

--------------------------------------------------------------------------------




MIZUHO BANK, LTD, as Lender




By /s/ Tracy Rahn            
Name: Tracy Rahn
Title: Authorized Signatory
SOCIETE GENERALE, as Lender




By /s/ Diego Medina            
Name: Diego Medina
Title: Director
SUMITOMO MITSUI BANKING CORPORATION, as Lender




By /s/ Michael Maguire            
Name: Michael Maguire
Title: Executive Director
TD BANK, N.A., as Lender




By /s/ M. Bernadette Collins        
Name: M. Bernadette Collins
Title: SVP
U.S. BANK NATIONAL ASSOCIATION, as Lender




By /s/ Mark Irey            
Name: Mark Irey
Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender




By /s/ Daniel R. Van Aken        
Name: Daniel R. Van Aken
Title: Managing Director
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender




By /s/ Robert Grillo            
Name: Robert Grillo
Title: Director




66

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as Lender




By /s/ William M. Feathers        
Name: William M. Feathers
Title: Director
THE HUNTINGTON NATIONAL BANK, as Lender




By /s/ Marcel Fournier            
Name: Marcel Fournier
Title: Vice President
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as Lender




By /s/ Jing Qu                
Name: Jing Qu
Title: Vice President
By /s/ Gang Duan            
Name: Gang Duan
Title: Executive Director
MORGAN STANLEY BANK, N.A., as Lender




By /s/ Michael King            
Name: Michael King
Title: Authorized Signatory
THE NORTHERN TRUST COMPANY, as Lender




By /s/ John Di Legge                
Name: John Di Legge
Title: Senior Vice President








67

--------------------------------------------------------------------------------





SCHEDULE I
LIST OF PRE-APPROVED DESIGNATED SUBSIDIARIES




None.




--------------------------------------------------------------------------------





SCHEDULE 2.01


COMMITMENTS


Lender
Commitment
($mm)
JPMorgan Chase Bank, N.A.
119.2
PNC Bank, National Association
119.2
BNP Paribas
119.2
Citibank, N.A.
119.2
MUFG Bank, LTD.
119.2
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
88.0
Banco Santander, S.A., New York Branch
88.0
Bank of America, N.A.
88.0
Credit Suisse AG, Cayman Islands Branch
88.0
Deutsche Bank AG New York Branch
88.0
Goldman Sachs Bank USA
88.0
HSBC Bank USA, National Association
88.0
Intesa Sanpaolo S.p.A., New York Branch
88.0
Mizuho Bank, LTD.
88.0
Societe Generale
88.0
Sumitomo Mitsui Banking Corporation
88.0
TD Bank, N.A.
88.0
U.S. Bank National Association
88.0
Wells Fargo Bank, National Association
88.0
Australia and New Zealand Banking Group Limited
62.0
The Bank of New York Mellon
62.0
The Huntington National Bank
62.0
Industrial and Commercial Bank of China Limited, New York Branch
62.0
Morgan Stanley Bank, N.A.
62.0
The Northern Trust Company
62.0
Total
2,200.0





--------------------------------------------------------------------------------







EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
U.S.$_______________                    Dated: _______________, 201_
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office on the later of the Termination Date and the date
designated pursuant to Section 2.05 of the Credit Agreement (each as defined in
the Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Amended and Restated Five Year Credit Agreement dated as of August 30, 2019
among PPG Industries, Inc., the Borrower, certain other borrowers parties
thereto, the Lender and certain other lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lender and such other lenders, MUFG
Bank, Ltd., BNP Paribas, Citibank, N.A. and PNC Bank, National Association, as
co-syndication agents, and JPMorgan Chase Bank, N.A., MUFG Bank, Ltd., BNP
Paribas Securities Corp., Citibank, N.A. and PNC Capital Markets LLC, as co-lead
arrangers and co-bookrunners (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on such date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance, as the
case may be, made to it until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.
Both principal and interest (i) in respect of each Revolving Credit Advance in
Dollars are payable in lawful money of the United States of America to the
Administrative Agent at its account maintained at 500 Stanton Christiana Road,
Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107, Attention: Gregory
Rostick, in same day funds and (ii) in respect of each Revolving Credit Advance
in Euro are payable in such currency at the applicable Payment Office in same
day funds. Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Euro and (iii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
[NAME OF BORROWER]
By _________________________________
Name:
Title:




--------------------------------------------------------------------------------






ADVANCES AND PAYMENTS OF PRINCIPAL




Date


Amount of
Advance
Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties to
the Credit Agreement referred to below
383 Madison Avenue, 24th Floor
New York, New York 10017
[Date]
Attention: [_____________]
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Amended and Restated Five
Year Credit Agreement, dated as of August 30, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among PPG Industries, Inc., the
undersigned and certain other borrowers parties thereto, certain Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for said Lenders,
MUFG Bank, Ltd., BNP Paribas, Citibank, N.A. and PNC Bank, National Association,
as co-syndication agents, and JPMorgan Chase Bank, N.A., MUFG Bank, Ltd., BNP
Paribas Securities Corp., Citibank, N.A. and PNC Capital Markets LLC, as co-lead
arrangers and co-bookrunners, and hereby gives you notice, irrevocably, pursuant
to Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
(i)    The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 201_.
(ii)    The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Base Rate Advances] [Eurocurrency Rate Advances].
(iii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________][for a Revolving Credit Borrowing in Euro, list currency and
amount of Revolving Credit Borrowing].
[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations and warranties set forth in
subsection (h)(i) thereof and in subsection (l) thereof) and, if the undersigned
is a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter (other than the
representations and warranties set forth in paragraph 6(i) of such Designation
Letter) are correct, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.


Very truly yours,
[NAME OF BORROWER]
By    
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT B-2 - FORM OF
DESIGNATION OF EXISTING
LETTERS OF CREDIT
FORM OF DESIGNATION OF
EXISTING LETTERS OF CREDIT




JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Gregory Rostick


JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10017
Attention: James Shender


[_____], 20[__]




Reference is made to that Five Year Credit Agreement dated as of December 18,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”), among the Company; the several banks and financial
institutions from time to time as parties thereto; JPMorgan Chase Bank, N.A., as
administrative agent; The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas,
Citibank, N.A. and PNC Bank, National Association, as co-syndication agents; and
J.P. Morgan Securities LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas
Securities Corp., Citigroup Global Markets Inc. and PNC Capital Markets LLC, as
co-lead arrangers and co-bookrunners.


The Existing Credit Agreement is being replaced by that certain Amended and
Restated Five Year Credit Agreement, dated as of August 30, 2019 (as amended,
restated, modified and supplemented and in effect from time to time, the “Credit
Agreement”), among the Company; the several banks and financial institutions
from time to time as parties thereto; JPMorgan Chase Bank, N.A., as
administrative agent; MUFG Bank, Ltd., BNP Paribas, Citibank, N.A. and PNC Bank,
National Association, as co-syndication agents; and JPMorgan Chase Bank, N.A.,
MUFG Bank, Ltd., BNP Paribas Securities Corp., Citibank, N.A. and PNC Capital
Markets LLC, as co-lead arrangers and co-bookrunners.


Capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined therein.


The undersigned hereby advises you, pursuant to Section 2.17(l) of the Credit
Agreement, that as of the Effective Date the letters of credit set forth in
Schedule 1 attached hereto shall be deemed Letters of Credit under the Credit
Agreement.






Very truly yours,


PPG Industries, Inc.




By:____________________________________
Name:    
Title:    


Schedule 1




--------------------------------------------------------------------------------





EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Amended and Restated Five Year Credit Agreement, dated
as of August 30, 2019 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among PPG Industries, Inc., a Pennsylvania
corporation (“PPG”), each Subsidiary of PPG who becomes a borrower thereunder
pursuant to Section 9.14 thereof (each, a “Borrower” and, collectively with PPG,
the “Borrowers”), the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), MUFG Bank, Ltd., BNP Paribas, Citibank, N.A. and PNC Bank, National
Association, as co-syndication agents, and JPMorgan Chase Bank, N.A., MUFG Bank,
Ltd., BNP Paribas Securities Corp., Citibank, N.A. and PNC Capital Markets LLC,
as co-lead arrangers and co-bookrunners. Terms defined in the Credit Agreement
are used herein with the same meaning.
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Revolving Credit Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Revolving Credit Note[, if any,] held by the Assignor [and
requests that the Administrative Agent exchange such Revolving Credit Note for a
new Revolving Credit Note payable to the order of [the Assignee in an amount
equal to the Commitment assumed by the Assignee pursuant hereto or new Revolving
Credit Notes payable to the order of the Assignee in an amount equal to the
Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Commitment retained by the Assignor under the Credit
Agreement[, respectively,] as specified on Schedule 1 hereto].
3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vi) attaches any U.S. Internal
Revenue Service forms required under Section 2.13 of the Credit Agreement.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.
5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
6.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Revolving Credit Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and facility fees with respect thereto) to




--------------------------------------------------------------------------------




the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement and the Revolving Credit Notes for
periods prior to the Effective Date directly between themselves.
7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.


Schedule 1
to
Assignment and Acceptance
Percentage interest assigned:                                _____%    
Assignee’s Commitment:                                    $______
Aggregate outstanding principal amount of Revolving Credit Advances
assigned:        $______
Principal amount of Revolving Credit Note payable to
Assignee:                $______
Principal amount of Revolving Credit Note payable to
Assignor:                $______
Effective Date*.:    _______________, 201_
[NAME OF ASSIGNOR], as Assignor
By    
Name:
Title:
Dated: _______________, 201_
[NAME OF ASSIGNEE], as Assignee
By    
Name:
Title:
Dated: _______________, 201_
Domestic Lending Office:
[Address]
Eurocurrency Lending Office:
[Address




*    This date should be no earlier than five Business Days after the delivery
of this Assignment and Acceptance to the Administrative Agent.




--------------------------------------------------------------------------------








Accepted and Approved this
__________ day of _______________, 201_
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By                    
Name:
Title:
[Approved this __________ day
of _______________, 201_
PPG INDUSTRIES, INC.
By                    ]*    
Name:
Title:








*    Required if no Event of Default has occurred and is continuing and the
Assignee is not an Affiliate of the Assignor.




--------------------------------------------------------------------------------





EXHIBIT D - FORM OF
DESIGNATION LETTER
[Date]
To each of the Lenders and Issuing Lenders party to the Credit Agreement
referred to below, and to JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Amended and Restated Five Year Credit Agreement, dated
as of August 30, 2019 (the “Credit Agreement”), among PPG Industries, Inc. (the
“Company”), the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders, MUFG Bank, Ltd., BNP Paribas, Citibank,
N.A. and PNC Bank, National Association, as co-syndication agents, and JPMorgan
Chase Bank, N.A., MUFG Bank, Ltd., BNP Paribas Securities Corp., Citibank, N.A.
and PNC Capital Markets LLC, as co-lead arrangers and co-bookrunners. Terms
defined in the Credit Agreement are used herein as therein defined.
Please be advised that the Company hereby designates the undersigned
Wholly-owned Restricted Subsidiary, [____________], a [_________] (the
“Designated Subsidiary”), as a “Designated Subsidiary” and a “Borrower” under
and for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of the agreement of each Lender to
extend credit to it from time to time under, and on the terms and conditions set
forth in, the Credit Agreement does hereby assume each of the obligations
imposed upon a Designated Subsidiary and a Borrower under the Credit Agreement
and agrees to be bound by all of the terms and conditions of the Credit
Agreement.
In furtherance of the foregoing, the Designated Subsidiary hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:
1.    It is a Person duly organized, validly existing and, to the extent such
concept is applicable in the jurisdiction of its organization, in good standing
under the laws of [__________], with all requisite authority to own its
properties and to carry on the business in which it is engaged; and is duly
qualified to transact the business in which it is engaged and is in good
standing in those jurisdictions in which the real or personal property owned or
leased or the business conducted by it are material to its operations.
2.    It has the [corporate] power and authority to execute, deliver and perform
this Designation Letter and the Credit Agreement, to make the Borrowings
provided for therein, to execute and deliver its Notes and perform its
obligations thereunder; and all such action has be duly authorized by all
necessary [corporate] proceedings on its part.
3.    The execution, delivery and performance by it of this Designation Letter,
the Credit Agreement and the Notes issued by it, the consummation of the
transactions contemplated hereby and thereby and compliance with the terms and
provisions hereof or thereof will not violate or result in a breach (i) of any
of the terms, conditions or provisions of its organizational documents; or (ii)
any order, writ, injunction or decree of any court or any law or regulation of
the jurisdiction of its organization or in any jurisdiction in which the real or
personal property owned or leased or the business conducted by it is material to
its operations or any instrumentality of such government; or (iii) any agreement
or instrument to which it is a party or by which it is bound, the violation or
breach of which would have a Material Adverse Effect or would constitute a
default thereunder; or (iv) of any agreement or instrument to which it is a
party or by which it is bound which would result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of its
property, which lien, charge or encumbrance would have a Material Adverse
Effect.
4.    This Designation Letter has been, and each of the Notes issued by it when
delivered under the Credit Agreement will have been, duly executed and delivered
by it. Each of this Designation Letter and the Credit Agreement is, and each of
the Notes issued by it when delivered under the Credit Agreement will be, its
legal, valid and binding obligation, enforceable against it in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights.
5.    No authorization, consent, approval, license or other action by, and no
registration or filing with, any governmental agency or instrumentality is
necessary in connection with the execution and performance by it of this




--------------------------------------------------------------------------------




Designation Letter, the Credit Agreement or any of the Notes issued by it, or
for the consummation of the transactions contemplated hereby and thereby, or the
performance of or compliance with the terms and conditions hereof and thereof,
except for such authorizations, consents, approvals, licenses or other actions
by, and such registrations or filings with, such government agencies or
instrumentalities as have been or will be timely made or obtained.
6.    There is no threatened or, to its knowledge, pending proceeding by or
before any court, governmental agency or instrumentality or arbitrator against
or affecting it which (i) except for the Disclosed Matters, if adversely decided
would have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Designation Letter, the Credit Agreement or
any of the Notes issued by it, or the consummation of the transactions
contemplated hereby and thereby.
7.    It is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no proceeds of any
Advance to it will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.
The Designated Subsidiary hereby irrevocably appoints the Company as its
authorized agent to receive and deliver notices in accordance with Section
9.02(c) of the Credit Agreement, and hereby irrevocably agrees that (A) in the
case of any notices delivered to the Company, on behalf of the Designated
Subsidiary, in accordance with Section 9.02(c) of the Credit Agreement, the
failure of the Company to give any notice referred to therein to the Designated
Subsidiary shall not impair or affect the validity of such notice with respect
thereto and (B) in the case of a Notice of Revolving Credit Borrowing or notice
of Conversion delivered pursuant to Section 2.08 of the Credit Agreement by the
Company, on behalf of the Designated Subsidiary, in accordance with Section
9.02(c) of the Credit Agreement, the delivery of any such notice by the Company,
on behalf of the Designated Subsidiary, shall be binding on the Designated
Subsidiary to the same extent as if such notice had been executed and delivered
directly by the Designated Subsidiary.
The Designated Subsidiary hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by the Designated Subsidiary or for recognition or enforcement
of any judgment, and hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by applicable law,
in such federal court. The Designated Subsidiary hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any Lender or the Administrative Agent by registered or
certified mail, postage prepaid, to it at its address specified below its name
on the signature page hereto. The Designated Subsidiary hereby further agrees
that service of process in any such action or proceeding brought in any such New
York State court or in any such federal court may be made upon the Company at
the address referred to in Section 9.02 of the Credit Agreement, and the
Designated Subsidiary hereby irrevocably appoints the Company as its authorized
agent to accept such service of process, and agrees that the failure of the
Company to give any notice of any such service to it shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. The Designated Subsidiary agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Designation Letter, the Credit Agreement or any
of the Notes issued by the Designated Subsidiary shall affect any right that any
party may otherwise have to serve legal process in any other manner permitted by
applicable law or to bring any action or proceeding relating to this Designation
Letter, the Credit Agreement or any such Note in the courts of any jurisdiction.
The Designated Subsidiary irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by it in any New York state or federal court. The Designated
Subsidiary hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
To the extent that the Designated Subsidiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Designated Subsidiary hereby irrevocably waives such immunity in respect of its
obligations under this Designation Letter, the Credit Agreement or any of the
Notes issued by it.
The Designated Subsidiary hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Designation Letter, the Credit
Agreement




--------------------------------------------------------------------------------




or any of the Notes issued by it or the actions of the Administrative Agent or
any Lender in the negotiation, administration, performance or enforcement
thereof.
Very truly yours,
PPG INDUSTRIES, INC.


By    
Name:
Title:




--------------------------------------------------------------------------------






[THE DESIGNATED SUBSIDIARY]
By    
Name:
Title:
Address:
[________________________]
Acknowledged and Agreed to
as of the date first above written:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By                    
Name:
Title:    




--------------------------------------------------------------------------------





EXHIBIT E-1 - FORM OF
OPINION OF COUNSEL
FOR PPG
August 30, 2019


To each of the Lenders party to that
certain Five Year Credit Agreement,
dated as of August 30, 2019, among PPG
Industries, Inc., said Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent for
said Lenders, and to JPMorgan Chase Bank, N.A.,
as an Issuing Lender and as Administrative Agent




Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(h)(iv) of that certain
Five Year Credit Agreement, dated as of August 30, 2019 (the “Credit
Agreement”), among PPG Industries, Inc. (“PPG”), the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as administrative agent; BNP Paribas, Citibank, N.A.,
MUFG Bank, Ltd. and PNC Bank, National Association, as co-syndication agents;
and JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp Citibank, N.A., MUFG
Bank, Ltd. and PNC Capital Markets LLC, as co-lead arrangers and co-bookrunners.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.


I have acted as counsel to PPG in connection with the preparation, execution and
delivery of the Credit Agreement. In that connection, I have examined, or caused
to be examined, the following:


(1)    The Credit Agreement signed by each of the parties thereto.


(2)    The documents furnished by PPG pursuant to Section 3.01 of the Credit
Agreement.


(3)    The Restated Articles of Incorporation of PPG and all amendments thereto
as in effect as of the date hereof (the “Charter”).


(4)    The Amended and Restated Bylaws of PPG as in effect as of the date hereof
(the “Bylaws”).


(5)    A certificate of the Secretary of the Commonwealth of Pennsylvania, dated
August 29, 2019, attesting to the continued corporate existence and good
standing of PPG in the Commonwealth of Pennsylvania.


I have also examined the originals, or duplicates or certified or conformed
copies, of such other corporate records of PPG, certificates of public officials
and of officers and representatives of PPG, and agreements, instruments and
other documents, as I have deemed relevant and necessary as a basis for the
opinions expressed below. As to questions of fact material to such opinions, I
have relied upon certificates of public officials and of officers and
representatives of PPG. In addition, I have examined, and have relied as to
matters of fact upon, the representations and warranties made in the Credit
Agreement.


In rendering the opinions below, I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by each party thereto
other than PPG, the genuineness of all signatures of parties other than PPG, the
legal capacity of all natural persons other than officers or representatives of
PPG, the authenticity of all documents submitted to me as originals, and the
conformity to original documents and authenticity of all documents submitted to
me as duplicates or certified or conformed copies.


My opinions expressed below are limited to the laws of the Commonwealth of
Pennsylvania and the Federal law of the United States.


Based upon and subject to the foregoing, and subject to the qualifications and
limitations set for herein, I am of the opinion that:






--------------------------------------------------------------------------------




1.    PPG (a) is a corporation duly organized, validly existing and subsisting
under the laws of the Commonwealth of Pennsylvania and (b) has duly authorized,
executed and delivered the Credit Agreement.


2.    The execution, delivery and performance by PPG of the Credit Agreement and
the Notes, and the consummation of the transactions contemplated thereby, are
within PPG’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the Bylaws, (ii) any
law, rule or regulation applicable to PPG (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or (iii)
to the best of my knowledge, any contractual or legal restriction contained in
any document binding upon PPG.


3.    No authorization, approval or other action by, and no notice to or filing
with, any Federal or Pennsylvania governmental authority or regulatory body or
any other third party is required for (a) the due execution and delivery of the
Credit Agreement or the Notes, (b) the borrowings by PPG in accordance with the
terms of the Credit Agreement or (c) the performance by PPG of its payment
obligations under the Credit Agreement.


4.    In any action or proceeding arising out of or relating to the Credit
Agreement or the Notes in any court of the Commonwealth of Pennsylvania or in
any Federal court sitting in the Commonwealth of Pennsylvania, such court would
likely recognize and give effect to the provisions of Section 9.09 of the Credit
Agreement, wherein the parties thereto agree that the Credit Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York. Without limiting the generality of the foregoing, a court of
the Commonwealth of Pennsylvania or a Federal court sitting in the Commonwealth
of Pennsylvania would likely apply the usury law of the State of New York, and
would likely not apply the usury law of the Commonwealth of Pennsylvania, to the
Credit Agreement and the Notes. However, if a court of the Commonwealth of
Pennsylvania or a Federal court sitting in the Commonwealth of Pennsylvania were
to hold that the Credit Agreement and the Notes are governed by, and to be
construed in accordance with, the laws of the Commonwealth of Pennsylvania, the
Credit Agreement and the Notes would be, under the laws of the Commonwealth of
Pennsylvania, legal, valid and binding obligations of PPG enforceable against
PPG in accordance with their respective terms.


5.    To the best of my knowledge, except for the Disclosed Matters, there are
no pending or overtly threatened actions or proceedings against PPG or any of
its Consolidated Subsidiaries before any court, governmental agency or
arbitrator that purport to affect the legality, validity, binding effect or
enforceability of the Credit Agreement or any of the Notes or the consummation
of the transactions contemplated thereby or that are likely to have a Material
Adverse Effect.


The opinions set forth above are subject to the following qualifications:


(a)    My opinion in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar law
affecting creditors’ rights generally.


(b)    My opinion in paragraph 4 above is subject to the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).


(c)    I express no opinion as to (i) Section 2.14 of the Credit Agreement
insofar as it provides that any Lender purchasing a participation from another
Lender pursuant thereto may exercise set-off or similar rights with respect to
such participation and (ii) the effect of the law of any jurisdiction other than
the Commonwealth of Pennsylvania wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought that limits the
rates of interest legally chargeable or collectible.




Very truly yours,




Anne M. Foulkes
Senior Vice President and
General Counsel




--------------------------------------------------------------------------------





EXHIBIT E-2 - FORM OF
OPINION OF K&L GATES LLP


August 30, 2019


JPMorgan Chase Bank, N.A., as Administrative Agent
270 Park Avenue
New York, New York 10017




The Lenders Listed on Schedule 1 attached Hereto


Re: PPG Industries, Inc.
Ladies and Gentlemen:
We have acted as special New York counsel to PPG Industries, Inc., a
Pennsylvania corporation (the “Company”) in connection with the Amended and
Restated Five Year Credit Agreement dated as of August 30, 2019 (the “Credit
Agreement”) among the Company, JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), the Initial Lenders named therein (the
“Lenders”), BNP Paribas, Citibank, N.A., PNC Bank, National Association, and
MUFG Bank, Ltd. as Co-Syndication Agents, and JPMorgan Bank, N.A., BNP Paribas
Securities Corp, Citibank, N.A., MUFG Bank, Ltd. and PNC Capital Markets LLC, as
Co-Lead Arrangers and Co-Bookrunners, and Banco Bilbao Vizcaya Argentaria, S.A.
New York Branch, Banco Santander, S.A., New York Branch, Bank of America, N.A.,
Credit Suisse AG, Cayman Islands Branch, Deutsche Bank AG New York Branch,
Goldman Sachs Bank USA, HSBC Bank USA, National Association, Intesa Saopaolo
S.p.A., New York Branch, Mizuho Bank, Ltd., Societe Generale, Sumitomo Mitsui
Banking Corporation, TD Bank, N.A., U.S. Bank National Association and Wells
Fargo Bank, National Association, as Co-Documentation Agents. The Credit
Agreement provides for revolving credit loans (the “Transaction” or the “Loans”)
from the Lenders to the Company and Designated Subsidiaries from time to time in
an aggregate principal amount of up to $2,200,000,000. We are delivering this
opinion letter to you at the Company’s request pursuant to Section 3.01(h)(iv)
of the Credit Agreement. This opinion letter has been prepared and should be
understood in accordance with the Legal Opinion Principles, 53 Bus.Law. 831
(1998), and Guidelines for the Preparation of Closing Opinions, 57 Bus.Law. 875
(2002), of the Committee on Legal Opinions, ABA Section of Business Law.


The following documents are referred to collectively in this opinion letter as
the “Transaction Documents”:
1.
Credit Agreement

2.
Revolving Credit Notes dated as of August 30, 2019

3.
The Fee Letter dated August 2, 2019 between the Company and JPMorgan Chase Bank,
N.A.; the Fee Letter dated August 2, 2019 among the Company, PNC Bank, National
Association and PNC Capital Markets LLC; and the Fee Letter August 2, 2019 among
the Company, Citigroup Global Markets Inc., BNP Paribas Securities Corp., PNP
Paribas and MUFG Bank, Ltd. (collectively the “Fee Letters”).



Capitalized terms used but not defined in this opinion letter have the meanings
given to them in the Credit Agreement.
In connection with rendering the opinions set forth below, we have examined the
Transaction Documents and have made such investigation of law as we have deemed
appropriate.
For the purposes of this opinion letter we made the assumptions that each
document submitted to us is accurate and complete, that each such document that
is an original is authentic, that each such document that is a copy conforms to
an authentic original and that all signatures (including signatures on behalf of
the Company) on each such document are genuine. We have also assumed that the
Company is a corporation duly incorporated and subsisting under the laws of the
Commonwealth of Pennsylvania, that the Company has the corporate power to
execute, deliver, and perform its obligations under each of the Transaction
Documents, that the Company has taken all action necessary to authorize the
execution and delivery of and performance of its obligations under each of the
Transaction Documents, and that the Company has duly executed and delivered each
of them. We have further assumed the legal capacity of natural persons, and we
have assumed that each party to each of the Transaction Documents (including the
Company) has the legal capacity and has satisfied all legal




--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
Page 2
August 30, 2019


requirements necessary to make that Transaction Document enforceable against it,
and that each Lender has complied with all state and federal statutes, rules and
regulations applicable to it arising out of the Loan or its status as lender
with respect to the Transaction. We have not verified any of the foregoing
assumptions.
The opinions expressed in this opinion letter are limited to the law of the
State of New York and, in the case of the opinions expressed in paragraphs 2 and
3 below, is further limited to the law of the State of New York which, in our
experience, is applicable to transactions of the type contemplated by the
Transaction Documents. Except as expressly set forth in this opinion letter, we
are not opining on specialized laws that are not customarily covered in opinion
letters of this kind, such as tax, insolvency, antitrust, pension, employee
benefit, environmental, intellectual property, banking, insurance, labor, health
and safety, and securities laws.


Based on the foregoing, and subject to the foregoing and the additional
qualifications and other matters set forth below, it is our opinion that:
1.    Each of the Transaction Documents is a valid and binding obligation of the
Company enforceable against it in accordance with its terms.


2.    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Transaction Documents, the incurring and
payment of the indebtedness evidenced by the Credit Agreement, and the payments
made pursuant to the Fee Letters, do not violate any applicable statute, rule,
or regulation of the State of New York.


3.     The execution and delivery by the Company of, and the performance of its
payment obligations under, the Transaction Documents, and the incurring and
payment of the indebtedness evidenced by the Credit Agreement, the exercise of
rights or remedies by the other parties under any Transaction Document, do not
require the Company to obtain any approval by or make any filing with any
governmental authority under any statute, rule, or regulation of the State of
New York.


Our opinion in numbered paragraph 1 above is subject to the effect of
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium, and other similar laws affecting the rights and remedies of
creditors generally, and to general principles of equity (whether applied by a
court of law or equity).
The opinions above are qualified as follows: (a) insofar as provisions contained
in the Transaction Documents provide for indemnification or a limitation of
liability, the enforceability thereof may be limited by public policy
considerations; (b) the availability of a decree for specific performance or an
injunction is subject to the discretion of the court requested to issue any such
decree or injunction; (c) we express no opinion herein as to any provision of
the Transaction Documents (i) that relates to the subject matter jurisdiction of
any state or federal court sitting in New York City to adjudicate any
controversy related to the Transaction Documents or that waives an inconvenient
forum, (ii) that constitutes a power of attorney, (iii) that relates to the
waiver of rights and defenses or purports to reinstate the rights of any party
after an adverse judgment has been entered against such party with respect to
such rights, (iv) that purports to waive or modify a party’s obligation of good
faith, fair dealing, diligence, reasonableness, or due notice, to waive
equitable rights or remedies or defenses, to release a party from or against
liability for the party’s own unlawful or willful misconduct, recklessness, or
gross negligence, or to preclude modification of such documents through custom
or course of conduct, (v) that relates to severability, or (vi) involving
financial, accounting or statistical information or relating to compliance with
financial covenants or financial requirements.


We are furnishing this opinion letter to you solely in connection with the
transaction. You may not rely on this opinion letter in any other connection,
and it may not be furnished to or relied upon by any other person for any
purpose, without our specific prior written consent, except that (a) any person
who becomes a Lender or successor Administrative Agent pursuant to the Credit
Agreement may rely on this opinion letter as if it were addressed to such person
subject to all of the assumptions and qualifications applicable to this opinion
letter as rendered to you and subject further to the condition and understanding
that: (i) this opinion letter speaks only as of the date hereof; (ii) we have no
responsibility or obligation to update this opinion letter, to consider its
applicability or correctness to any party other than you, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance must be actual and reasonable under
the circumstances existing at the time such person becomes a Lender, including
any changes in law, facts or other developments known to or reasonably knowable
by such person at such time; and (b) you may deliver a copy of this opinion
letter to  




--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
Page 3
August 30, 2019


governmental regulatory agencies having jurisdiction over you to the extent that
disclosure of the opinion letter is required by applicable statute, rule, or
regulation.
The foregoing opinions are rendered as of the date of this letter. We assume no
obligation to update or supplement any of our opinions to reflect any changes of
law or fact that may occur.




Yours truly,




--------------------------------------------------------------------------------




SCHEDULE 1
LENDERS






JPMorgan Chase Bank, N.A.
PNC Bank, National Association
MUFG Bank, Ltd.
BNP Paribas
Citibank, N.A.
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
Credit Suisse AG, Cayman Islands Branch
Deutsche Bank AG New York Branch
Goldman Sachs Bank USA
HSBC Bank USA, National Association
Intesa Sanpaolo S.p.A., New York Branch
Mizuho Bank, LTD
Societe Generale
Sumitomo Mitsui Banking Corporation
TD Bank, N.A.
The Bank of New York Mellon
Wells Fargo Bank, National Association
Industrial and Commercial Bank of China Limited, New York Branch
Banco Santander, S.A., New York Branch
The Huntington National Bank
U.S. Bank National Association
Australia and New Zealand Banking Group Limited
Morgan Stanley Bank, N.A.
Bank of America, N.A.




--------------------------------------------------------------------------------





EXHIBIT E-3 - FORM OF
OPINION OF SPECIAL COUNSEL
FOR A DESIGNATED SUBSIDIARY
[Date]
To each of the Lenders and Issuing Lenders party to the Credit Agreement
referred to below, and to JPMorgan Chase Bank, N.A., as Administrative Agent


[Name of Designated Subsidiary]
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.02(g) of the Amended and
Restated Five Year Credit Agreement, dated as of August __, 2019 (the “Credit
Agreement”), among PPG Industries, Inc. (the “Company”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for said Lenders,
MUFG Bank, Ltd., BNP Paribas, Citibank, N.A. and PNC Bank, National Association,
as co-syndication agents, and J.P. Morgan Securities LLC, MUFG Bank, Ltd., BNP
Paribas Securities Corp., Citigroup Global Markets Inc. and PNC Capital Markets
LLC, as co-lead arrangers and co-bookrunners. Terms defined in the Credit
Agreement are used herein as therein defined.
We have acted as [special] counsel to ______________ (the “Designated
Subsidiary”) in connection with the preparation, execution and delivery of the
Designation Letter executed by the Designated Subsidiary.
In that connection, we have examined:
(a)    The Designation Letter executed by the Designated Subsidiary.
(b)    The Credit Agreement.
(c)    The documents furnished by the Designated Subsidiary pursuant to Article
III of the Credit Agreement.
(d)    The [Certificate of Incorporation] [SPECIFY SIMILAR ORGANIZATIONAL
DOCUMENTS] of the Designated Subsidiary and all amendments thereto through the
date hereof (the “Charter”).
(e)    The [bylaws] [SPECIFY SIMILAR CONSTITUENT DOCUMENTS] of the Designated
Subsidiary and all amendments thereto through the date hereof (the “Bylaws”).
(f)    A certificate of the [Secretary of State][SPECIFY SIMILAR GOVERNMENTAL
AUTHORITY, IF APPLICABLE] of _______________, (the “Jurisdiction”) dated
_______________, 20__ attesting to the continued [corporate] existence and, to
the extent such concept applies in the Jurisdiction, good standing of the
Designated Subsidiary in such Jurisdiction.
We have also examined the originals, or duplicates or certified or conformed
copies of such other corporate records of the Designated Subsidiary,
certificates of public officials and of officers and representatives of the
Designated Subsidiary, and agreements, instruments and other documents, as we
have deemed relevant and necessary as a basis for the opinions expressed below.
As to questions of fact material to such opinions, we have relied upon
certificates of public officials and officers and representatives of the
Designated Subsidiary.
In rendering the opinions below, we have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by each party thereto
other than the Designated Subsidiary, the genuineness of all signatures of
parties other than Designated Subsidiary, the legal capacity of all natural
persons other than officers or representatives of Designated Subsidiary, the
authenticity of all documents submitted to me as originals, and the conformity
to original documents and authenticity of all documents submitted to us as
duplicates or certified or conformed copies.
Our opinions expressed below are limited to the law of the Jurisdiction.




--------------------------------------------------------------------------------




Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:
1.    The Designated Subsidiary is [a corporation] duly organized [,] [and]
validly existing [and in good standing] under the laws of the Jurisdiction.
2.    The execution, delivery and performance by the Designated Subsidiary of
its Designation Letter, and the Notes issued by it, its performance of the
Credit Agreement, and the consummation of the transactions contemplated thereby,
are within the Designated Subsidiary’s [corporate] powers, have been duly
authorized by all necessary [corporate] action, and do not contravene the
Charter or the Bylaws.
3.    The execution, delivery and performance by the Designated Subsidiary of
its Designation Letter and of the Credit Agreement and the Notes, and the
consummation of the transactions contemplated thereby, do not contravene (i) any
law, rule or regulation applicable to the Designated Subsidiary or (ii) to the
best of our knowledge any contractual or legal restriction contained in any
document binding on the Designated Subsidiary.
4.    The Designation Letter and each of the Notes issued by the Designated
Subsidiary on the date hereof have been duly executed and delivered by the
Designated Subsidiary.
5.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body of the Jurisdiction is
required for (a) the due execution and delivery of the Credit Agreement, the
Designation Letter or the Notes by the Designated Subsidiary, (b) the borrowings
by the Designated Subsidiary in accordance with the terms of the Credit
Agreement, or (c) the performance by the Designated Subsidiary of its payment
obligations under the Credit Agreement.
6.    To the best of our knowledge, there are no pending or overtly threatened
actions or proceedings against the Designated Subsidiary or any of its
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the legality, validity, binding effect or enforceability of the
Designation Letter, the Credit Agreement or any of the Notes or the consummation
of the transactions contemplated thereby, or that are likely to have a
materially adverse effect upon the financial condition or operations of the
Designated Subsidiary or any of its Subsidiaries.
7.    Neither the Administrative Agent nor any Lender is required to qualify to
do business in the Jurisdiction or to comply with the requirements of any
foreign lender statute in order to perform under the Credit Agreement or any of
the Notes or to carry out any of the other transactions contemplated thereby or
to avail themselves of the rights and remedies provided thereby, nor will the
Administrative Agent or any Lender be subject to taxation in the Jurisdiction,
in each case solely as the result of the performance of the Credit Agreement or
any of the Notes.
8.    No stamp, registration or other similar taxes, fees or charges are or will
be required to be paid in the Jurisdiction in connection with the execution,
delivery, performance or enforcement of the Credit Agreement or any of the
Notes.
We express no opinion as to (i) Section 2.14 of the Credit Agreement insofar as
it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation and (ii) the effect of the law of any jurisdiction other than the
Jurisdiction wherein any Lender may be located or wherein enforcement of the
Credit Agreement or the Notes may be sought that limits the rates of interest
legally chargeable or collectible.
Very truly yours,












